Exhibit 10.2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Execution Copy

NON-EXCLUSIVE SUBLICENSE AGREEMENT

This Non-Exclusive Sublicense Agreement (“Agreement”) is entered into as of the
Effective Date by and between Juno Therapeutics, Inc., a Delaware corporation
having its principal place of business at 307 Westlake Avenue North, Suite 300,
Seattle, Washington 98109, United States of America (“Juno”), Novartis
Institutes for Biomedical Research, Inc., a Delaware corporation having offices
located at 250 Massachusetts Avenue, Cambridge, Massachusetts 02139, United
States of America (“Novartis”), and The Trustees of the University of
Pennsylvania, a nonprofit corporation organized under the laws of Commonwealth
of Pennsylvania, United States of America (“Penn” and, together with Novartis
and Juno, the “Parties”).

RECITALS

 

  A. WHEREAS, Juno and St. Jude Children’s Research Hospital, Inc., a nonprofit
corporation organized under the laws of State of Tennessee, (“St. Jude”) have
entered into an exclusive license to certain patent applications and patents
(the “Licensed Patents”), Including U.S. Patent No. 8,399,645 (the “’645
Patent”), owned by St. Jude for use in humans;

 

  B. WHEREAS, Juno, St. Jude, Novartis and Penn are parties to The Trustees of
the University of Pennsylvania v. St. Jude Children’s Research Hospital, Inc.,
Civil Action No. 2:13-cv-01502-SD; Trustees of the University of Pennsylvania v.
St. Jude’s Children’s Research Hospital, Civil Action No. 2:12-cv-04122-SD; and
St. Jude Children’s Research Hospital v. Trustees of the University of
Pennsylvania, Civil Action No. 2:12-cv-05878-SD, pending before the United
States District Court, Eastern District of Pennsylvania (collectively, the
“Litigation”); and

 

  C. WHEREAS, Novartis wishes to obtain a non-exclusive license from Juno to the
Licensed Patents for use in the Field (as defined below), on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants recited
herein, the Parties agree as follows:

ARTICLE I

DEFINITIONS

The following words and phrases shall have meanings set forth below solely for
purposes of this Agreement:

1.01 “Affiliate” shall mean any corporation, company, limited liability company
or other entity, which controls, is controlled by or is under common control
with the Party in question. For purposes of this definition, control shall mean
the direct or indirect ownership of

 

1



--------------------------------------------------------------------------------

Execution Copy

 

more than fifty percent (50%) of the stock having the right to vote for
directors thereof or the ability to otherwise control the management of the
corporation, association or other business entity whether through the ownership
of voting securities, by contract, resolution, regulation or otherwise.

1.02 “Assertion Entity” shall mean each of Penn, Novartis, their respective
Affiliates, any sublicensee of Novartis or its Affiliates under this Agreement
(permitted in accordance with Section 2.02) and/or any entity that Penn or
Novartis, their respective Affiliates, or such sublicensees of Novartis or its
Affiliates under this Agreement has authorized to commence or conduct any legal
proceeding against Juno, any sublicensee of Juno or St. Jude, or assists in the
conduct of any such legal proceeding.

1.03 “BLA” shall mean a Biologics License Application, as defined in the U.S.
Federal Food, Drug, and Cosmetics Act, as amended, and the regulations
promulgated thereunder, any alternate market approval application Including a
New Drug Application or 510k application, and any corresponding supranational,
foreign or domestic equivalent marketing authorization application, registration
or certification, necessary to market a Licensed Product.

1.04 “Business Day” shall mean a day on which banking institutions in both
Seattle, Washington and Basel, Switzerland are open for business, but in any
event excluding the nine (9) consecutive calendar days beginning on
December 24th and continuing through January 1st of each calendar year and all
Saturdays and Sundays.

1.05 “Calendar Quarter” shall mean each three month period commencing
January 1, April 1, July 1 and October 1 of each calendar year.

1.06 “CART-19” shall mean a chimeric antigen receptor T cell directed against
CD19.

1.07 “CART-19 Supplier” shall mean any supplier, contractor or manufacturing
organization with respect to any component, product candidate, product and/or
service provided by such party, directly or indirectly, in connection with any
CART-19 product or CART-19 service (Including the use, manufacture or provision
thereof), solely when and to the extent that such party is acting in such
capacity related to such CART-19 product or CART-19 service.

1.08 “Effective Date” shall mean the date on which the parties file the form of
dismissal attached hereto as Exhibit 5.02, pursuant to Article V of this
Agreement and subject to the conditions set forth therein.

1.09 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereto.

1.10 “Field” shall mean all therapeutic, diagnostic, preventative and palliative
uses.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

1.11 “First Assert” shall mean any legal proceeding commenced or otherwise
prosecuted by any Assertion Entity, Including any legal proceeding conducted by
any entity that is acquired by or merged with any Assertion Entity (“Control
Transaction”) that, prior to such Control Transaction, initiated legal
proceedings against Juno or St. Jude that are not terminated within [***] days
of the close of such Control Transaction, whether such legal proceeding is
before a court of law, an administrative body (Including the U.S. Patent and
Trademark Office or the International Trade Commission) or any other tribunal
entity, where relief is sought to invalidate a Licensed Patent before St. Jude,
Juno or their respective Affiliates has commenced or otherwise prosecuted any
similar proceedings against Penn, Novartis or their respective Affiliates.

1.12 “First Commercial Sale” shall mean (a) the first sale in the Territory of
Licensed Product by Novartis, its Affiliates or Permitted Sublicensees to a
Third Party after such Licensed Product has been granted regulatory approval,
Including pricing approval, by the appropriate regulatory authority(ies) for the
relevant country or region or (b) the first performance of a Licensed Service in
exchange for consideration. First Commercial Sale excludes any sale or other
distribution of Licensed Product for use in a clinical trial or other
development activity, for promotional use, Including samples, or for use in a
compassionate use or similar program.

1.13 “Including” shall mean “including but not limited to” and “including
without limitation.”

1.14 “Licensed Patents” shall mean (a) the patent and patent applications listed
on Exhibit 1.14 hereto; (b) any other patent or patent application that is a
divisional, continuation, reissue, renewal, reexamination, substitution or
extension of any patent or patent application identified in (a); (c) any patents
subsequently issuing on any patent application identified in (a) or (b),
Including any reissues, renewals, reexaminations, substitutions or extensions
thereof; and (d) those claims of a continuation-in-part application or patent
(Including any reissues, renewals, reexaminations, substitutions or extensions
thereof) that are entitled to the priority date of at least one of the patents
or patent applications identified in (a), (b) or (c). Specifically excluded from
Licensed Patents are U.S. Patent Nos. [***] and [***], and any other patent or
patent application that claims priority to, or common priority with, or is a
divisional, continuation, re-issue, renewal, reexamination, substitution or
extension of any patent or patent application identified in clause (a) above
that contains only claims directed to the [***].

1.15 “Licensed Product” shall mean any material, cell, composition or drug, the
manufacture, use, importation, offer for sale or sale of which would infringe
any Valid Claim but for the license granted under this Agreement. For the
avoidance of doubt, as of the Effective Date (i.e., as the Licensed Patents and
Valid Claims thereunder exist as of the Effective Date), the [***] are Licensed
Products, as defined under this Agreement.

1.16 “Licensed Services” shall mean any service using a Licensed Product, the
performance of which would infringe a Valid Claim but for the license granted
under this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------

Execution Copy

 

1.17 “Net Sales” shall mean the net sales in the Territory recorded by Novartis
or any of its Affiliates or Permitted Sublicensees for sale of any Licensed
Product to, and performance of any Licensed Service for, a Third Party other
than a Permitted Sublicensee, distributor and wholesaler, as [***]. The
deductions booked on an accrual basis by Novartis, its Affiliates and its
Permitted Sublicensees under Novartis Accounting Standards, to calculate the
recorded net sales from gross sales include the following, in each case, to the
extent actually accrued, discounted or credited, as applicable, and without
duplication:

 

  (i) customary trade and cash discounts;

 

  (ii) amounts repaid or credited by reasons of defects, rejections or recalls
or returns;

 

  (iii) [***];

 

  (iv) [***];

 

  (v) [***];

 

  (vi) [***];

 

  (vii) [***]; and

 

  (viii) other reductions for specifically identifiable amounts deducted for
reasons substantially similar to those listed in clauses (i) through (vii) above
if [***].

With respect to the calculation of Net Sales:

 

  (A) [***]; and

 

  (B) If a Licensed Product is delivered to the Third Party before being
invoiced (or is not invoiced), Net Sales will be calculated [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------

Execution Copy

 

1.18 “Novartis Accounting Standards” shall mean the IFRS (International
Financial Reporting Standards), as generally and consistently applied throughout
the Novartis’s organization. Novartis shall promptly notify Juno in the event
that it changes the Novartis Accounting Standards pursuant to which its records
are maintained, it being understood that Novartis may only use internationally
recognized accounting principles (e.g., IFRS, US GAAP, etc.).

1.19 “Penn-Novartis Collaboration” shall mean that certain Collaboration and
License Agreement entered by and between Penn and Novartis effective August 3,
2012, a redacted copy of which has been provided to Juno and St. Jude.

1.20 “Penn Construct” shall mean a CART-19 that includes [***].

1.21 “Penn-Novartis Parties” shall mean Penn and its Affiliates as well as
Novartis and its Affiliates.

1.22 “Permitted Sublicensees” shall mean Third Parties that are permitted
sublicensees of Novartis under the Penn-Novartis Collaboration that become
sublicensed under the Penn-Novartis Collaboration to participate in the
commercialization of products as contemplated by the Penn-Novartis
Collaboration.

1.23 “Person” shall mean an individual, trust, corporation, partnership, joint
venture, limited liability company, association, unincorporated organization or
other legal or governmental entity.

1.24 “Phase I Clinical Trial” shall mean a human clinical trial, the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients as required in 21 C.F.R. § 312, or a similar clinical study
prescribed by the regulatory authorities in a country other than the United
States.

1.25 “Phase II Clinical Trial” shall mean (a) a human clinical trial, for which
a primary endpoint is a preliminary determination of efficacy or dose ranges in
patients with the disease target being studied as required in 21 C.F.R. §
312.21(b), as may be amended from time to time, or a similar clinical study
prescribed by the regulatory authorities in a country other than the United
States, (b) a combined Phase I and Phase II Clinical Trial which [***], or
(c) any Phase III Clinical Trial performed in lieu of a Phase II study.

1.26 “Phase III Clinical Trial” shall mean a human clinical trial, the principal
purpose of which is to establish safety and efficacy in patients with the
disease target being studied as required in 21 C.F.R. § 312, or similar clinical
study prescribed by the regulatory authorities in a country other than the
United States. A Phase III Clinical Trial shall also include any other human
clinical trial intended as a pivotal study (a Phase II trial that provides
evidence for a drug marketing approval), whether or not such study is a
traditional Phase III study.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------

Execution Copy

 

1.27 “Settlement Agreement” shall mean that certain agreement entered by and
between Juno, St. Jude, Penn and Novartis on the same date herewith, which is
incorporated herein by reference.

1.28 “St. Jude Agreement” shall mean that certain Exclusive License Agreement
entered by and between Juno and St. Jude effective December 3, 2013, a redacted
copy of which is attached as Exhibit 1.28 hereto.

1.29 “St. Jude-Juno Parties” shall mean St. Jude and its Affiliates as well as
Juno and its Affiliates.

1.30 “Term of this Agreement” shall have the meaning set forth in Section 12.01.

1.31 “Territory” shall mean the United States of America (“U.S.”), Including its
territories and possessions.

1.32 “Third Party” shall mean any Person other than Juno or Novartis or any of
their respective Affiliates.

1.33 “Valid Claim” as used herein, in either singular or plural, shall mean a
claim of any issued and unexpired patent included within the Licensed Patents
and (a) such claim has not been held permanently revoked, unenforceable or
invalid by the final, un-reversed, and un-appealable, or unappealed within the
time allowed for appeal, decision of a court or other government body of
competent jurisdiction, has been irretrievably abandoned or disclaimed, and
(b) such claim has not otherwise been finally admitted or determined to be
invalid, unpatentable or unenforceable, whether through reissue, reexamination,
disclaimer or otherwise. A pending claim of a patent application within the
Licensed Patents which has been pending for a period of [***] or fewer years
after filing shall also constitute a Valid Claim if (i) the claim continues to
be prosecuted in good faith and has not been cancelled, withdrawn, abandoned or
finally disallowed without the possibility of appeal or re-filing of such
application, and (ii) there exists an issued Valid Claim for which the
provisions of (a) and (b) are satisfied.

ARTICLE II

GRANTS

2.01 Sublicense to Licensed Patents. Subject to the terms and conditions of this
Agreement, Juno hereby grants to Novartis and Affiliates of Novartis, and
Novartis and Affiliates of Novartis hereby accept, a non-exclusive sublicense
under the Licensed Patents for the Term of this Agreement to develop, have
developed, make, have made, use, have used, import, offer for sale, have offered
for sale, sell and have sold Licensed Products and Licensed Services, in each

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------

Execution Copy

 

case, in the Field in the Territory. Novartis and its Affiliates agree and
acknowledge that the foregoing “have” rights will be exercised with Third
Parties acting for the benefit of Novartis and/or its Affiliates in connection
with the manufacture, development and/or commercialization of Licensed Products
and Licensed Services that are owned or controlled by Novartis and/or its
Affiliates, Including with respect to any CART-19 Suppliers of Novartis and its
Affiliates. Subject to the terms and conditions of this Agreement, Juno hereby
also grants to Penn, and Penn hereby accepts, a non-exclusive license under the
Licensed Patents for the Term of this Agreement to make and use Licensed
Products and to perform Licensed Services, in connection with research and
development activities, Including clinical trials and studies, in each case, in
the Field in the Territory; provided, however, that the exercise of any such
rights by Penn is solely in support of the rights granted to Novartis under this
Agreement.

2.02 Limited Sublicense Right. Novartis and Affiliates of Novartis may not grant
or authorize any sublicense under the Licensed Patents without the express prior
written consent of Juno, which consent may be granted or not granted in Juno’s
discretion. For the avoidance of doubt, the foregoing shall not prevent Novartis
from exercising the ‘have’ rights provided in Section 2.01 with respect to
Licensed Products and/or Licensed Services. Novartis shall ensure that any Third
Party that receives such a ‘have’ right will be bound by, and will abide by, the
applicable terms of this Agreement. Penn may not grant or authorize any
sublicense of the rights under the Licensed Patents granted to it hereunder
without the express prior written consent of Juno, which consent may be granted
or not granted in Juno’s discretion.

2.03 Reserved Rights. Novartis, Affiliates of Novartis, and Penn acknowledge
that the Licensed Patents were made with funds provided by the United States
Government, and the rights granted herein are subject to obligations to the U.S.
Government set forth in the Bayh-Dole Act, 35 USC § 200 et seq., Including an
obligation to manufacture in the U.S. Licensed Products that will be sold in the
U.S. In their practice of the sublicense to the Licensed Patents, Novartis,
Affiliates of Novartis, and Penn agree to comply with all provisions of 35 USC §
200 et seq. and implementing regulations. Novartis, Affiliates of Novartis, and
Penn further acknowledge that the St. Jude Agreement (a) reserves for St. Jude
certain rights to practice the Licensed Patents, and (b) that Juno retains the
right to practice the Licensed Patents and to grant one or more Third Parties
licenses to the Licensed Patents (subject to the license rights granted to
Novartis and Penn hereunder).

2.04 Sublicense; Supremacy of this Agreement. Novartis, Affiliates of Novartis,
and Penn acknowledge that this Agreement provides a sublicense of patent rights
exclusively licensed to Juno by St. Jude in the St. Jude Agreement. To the
extent this Agreement deviates from the St. Jude Agreement, Juno acknowledges
and consents to such deviations and agrees that this Agreement provides the
definitive statement of terms and conditions applicable to Novartis, Affiliates
of Novartis, and Penn, each as such rights and obligations are expressly set
forth herein.

2.05 Limited License. Novartis, Affiliates of Novartis, and Penn each
acknowledge and agree that (a) no license other than that expressly set forth in
Section 2.01 is or shall be deemed to have been granted under this Agreement,
whether by implication, estoppel or otherwise, and (b) the license granted under
this Article II is limited in scope and does not confer on Novartis or its

 

7



--------------------------------------------------------------------------------

Execution Copy

 

Affiliates or Penn or its Affiliates any license (express or implied) or any
other rights to: (i) develop, make, have made, use, import, promote, distribute,
market, sell, offer for sale or have sold any product that is not a Licensed
Product, or any service that is not a Licensed Service, for any use or purpose;
or (ii) develop, make, have made, use, import, promote, distribute, market,
sell, offer for sale or have sold any Licensed Product or Licensed Service
outside the Territory for any use or purpose.

2.06 No Implied Licenses. No license or other right is or shall be created or
granted hereunder by implication, estoppel or otherwise. All licenses and rights
are and shall be granted only as expressly provided in this Agreement. All
rights not expressly granted by a Party under this Agreement are reserved by
such Party and may be used by such Party for any purpose.

ARTICLE III

CONSIDERATION

3.01 Initial License Fee. Within [***] after the Effective Date, Novartis shall
pay to Juno a license fee of twelve million two hundred fifty thousand U.S.
dollars ($12,250,000).

3.02 Royalties.

(a) Running Royalties. Novartis shall pay to Juno running royalties of [***]
percent ([***]%) of Net Sales of Licensed Products sold by Novartis, its
Affiliates and Permitted Sublicensees in the Territory, Including where such
sales occur in connection with the use of Licensed Products in the performance
of Licensed Services.

(b) Other Royalties. In addition, Novartis shall pay to Juno [***] percent
([***]%) of the royalties that would be due under the royalty basis described in
the attached Exhibit 3.02(b), as if paid by Novartis to Penn for Net Sales of
Licensed Products pursuant to the Penn-Novartis Collaboration (Including as such
basis may be applied to Licensed Services as contemplated under this Agreement
in the definition of Net Sales provided herein as well as Licensed Products,
whether murine, human or other forms of CART19) as of the Effective Date. For
example, and not by way of limitation, Novartis may owe Juno [***] percent
([***]%) of the [***] percent ([***]%) royalty expressed on the top left corner
of the first Table expressed in Exhibit 3.02(b) (i.e., the top row of Table A in
Exhibit 3.02(b) under the heading “I. Royalty Rate Applicable to any Initial
CED-19 Product”), but applying the definition of Net Sales provided hereunder.
Juno acknowledges and agrees that “royalty payments” as used in the foregoing
sentence does not include [***]. Notwithstanding anything to the contrary, if
Novartis and Penn agree at any time after the Effective Date to amend any aspect
of the Penn-Novartis Collaboration that alters the terms for payment of
royalties under the Penn-Novartis Collaboration, and such alteration would
reduce the royalty payment owed to Penn, then such amended terms shall not in
any manner reduce the royalty payment due to Juno under this Agreement
determined as of the Effective Date; provided, however, if Novartis and Penn
amend the Penn-Novartis Collaboration or otherwise enter into an agreement on or
after the Effective Date that increases the royalty payment payable by Novartis
to Penn pursuant to the Penn-Novartis Collaboration, then Exhibit 3.02(b) shall
be deemed amended to reflect any such increase, and the royalty payment due to
Juno shall be increased to correspond to the amended Exhibit 3.02(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------

Execution Copy

 

(c) Royalty Term. Royalties shall be due on a Licensed Product-by-Licensed
Product basis, commencing on the First Commercial Sale of the applicable
Licensed Product and continuing until the expiration or abandonment of the last
applicable Valid Claim. Novartis’ obligation to pay royalties to Juno under this
Agreement shall be imposed only once with respect to the same unit of Licensed
Product, notwithstanding such Licensed Product may be covered by more than one
Valid Claim of a Licensed Patent.

(d) [***]. The royalties due to Juno shall [***].

(e) Form of Consideration. Without the further prior express written consent of
Juno, Novartis, its Affiliates and Permitted Sublicensees shall not solicit or
accept any consideration for the sale of any Licensed Product, or the
performance of any Licensed Service, other than as will be fully reflected in
Net Sales.

(f) Royalty Payment. Novartis shall pay to Juno on [***] basis all royalties due
and payable on Net Sales in each [***] pursuant to this Section 3.02 within
[***] after the last day of each [***] in which the applicable Net Sales
underlying such royalties were billed or invoiced by Novartis.

3.03 Milestone Payments. Within [***] after the first achievement of any of the
following milestone events with regard to any Licensed Product, or within [***]
after the Effective Date for those milestone events that have already been
achieved as of the Effective Date, Novartis shall notify Juno of such
achievement. Novartis shall concurrently with the applicable notice pay to Juno
the payment in the applicable amounts set forth in this Section 3.03 (each an
“Event Payment”).

 

(a) [***]:

   $[***]

(b) [***]:

   $[***]

(c) [***]:

   $[***]

(d) [***]:

   $[***]

(e) [***]:

   $[***]

(f) [***]:

   $[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9



--------------------------------------------------------------------------------

Execution Copy

 

3.04 Milestone Payment Adjustments. With respect to each of the Event Payments
specified in Section 3.03, the amount payable by Novartis shall be adjusted as
follows:

(a) If, as between Novartis and Juno, Novartis is the first Party to achieve the
milestone event, then Novartis shall pay to Juno the relevant Event Payment
pursuant to the terms described in Section 3.03. If after Novartis reaches the
milestone event, Juno also achieves the milestone event, Juno shall reimburse to
Novartis fifty percent (50%) of the Event Payment actually paid by Novartis to
Juno.

(b) If, as between Novartis and Juno, Novartis is the second Party to achieve
the milestone event, then Novartis shall pay to Juno fifty percent (50%) of the
relevant Event Payment pursuant to the terms described in Section 3.03.

(c) Within [***] after the first achievement by Juno of any milestone event, or
within [***] after the Effective Date for those milestone events that have
already been achieved by Juno as of the Effective Date, Juno shall notify
Novartis of such achievement. Juno shall concurrently with the applicable notice
reimburse Novartis as set forth in Section 3.04(a).

3.05 Non-creditable Payments. Subject to Sections 3.03 and 3.04, all payments
made to Juno pursuant to this Article III shall be [***] and shall not be
creditable against any other amount due to Juno pursuant to this Agreement.

3.06 Other Consideration.

(a) Past Acknowledgement

(i) New England Journal of Medicine. Within [***] after the Effective Date, Penn
shall submit to New England Journal of Medicine [***] the letter to the editor
attached hereto as Exhibit 3.06(a)(i).

(ii) Science Translational Medicine. Within [***] after the Effective Date, Penn
shall submit to Science Translational Medicine for [***] the letter to the
editor attached hereto as Exhibit 3.06(a)(ii).

(iii) Other Publications. Subject to Section 3.06(d), Penn shall provide St.
Jude and Juno with copies of all publications dating prior to the Effective Date
which report a study involving Penn’s use of the Penn Construct. [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

10



--------------------------------------------------------------------------------

Execution Copy

 

[***].

(b) Future Acknowledgement. Subject to Section 3.06(d), during a [***] time
period commencing on the Effective Date, all future publications authored,
co-authored or released by Penn or by any then-current Penn faculty member or
employee, which report a study involving Penn’s use of the Penn Construct shall
include the following acknowledgement:

[***].

(c) Notification of Transfers and Provision of Agreements. Novartis and Penn
shall not seek to obstruct or interfere with St. Jude or Juno if St. Jude or
Juno attempts to communicate with any Third Party listed in Exhibit 8.03(d) or
Exhibit 8.03(e).

(d) Except as provided elsewhere in this Agreement, the parties agree that any
Penn Construct first made [***].

ARTICLE IV

GENERAL FINANCIAL MATTERS AND REPORTS

4.01 Royalty Reports. Commencing with the First Commercial Sale and for the
remaining Term of this Agreement, Novartis shall submit [***] to St. Jude and
Juno a written royalty report (“Royalty Report”), in the form provided in
Exhibit 4.01, covering sales of each Licensed Product for each [***] with the
following information for each of Novartis, its Affiliates and Permitted
Sublicensees, on a Licensed Product-by-Licensed Product basis:

(a) [***];

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

11



--------------------------------------------------------------------------------

Execution Copy

 

(b) [***];

(c) [***]; and

(d) [***].

Royalty Reports shall be provided to Juno for the Territory no later than [***]
after the end of the [***] to which they pertain.

4.02 Timing of Royalty Payments. Novartis shall make any royalty payments due
pursuant to Article III concurrently with Novartis’s provision of the Royalty
Report required by Section 4.01 for the relevant [***].

4.03 Records. Novartis, its Affiliates and Permitted Sublicensees shall keep and
maintain true and accurate records, files and books of account of all sales of
all Licensed Products in the Territory for at least [***] after the [***] in
which such Net Sales are made, in sufficient detail to permit Juno to confirm
the accuracy of Net Sales and royalty calculations, a full computation and
verification of sales and other information required in Section 4.01 by
Novartis. Such books and records shall be in accordance with Novartis Accounting
Standards, consistently applied.

4.04 Audit. At Juno’s request and expense, Novartis shall permit an independent
nationally recognized certified public accountant appointed by Juno and approved
by Novartis (such approval not to be unreasonably withheld or delayed) to
examine at a mutually agreeable location in New York, New York, United States of
America, or another city as to which Juno and Novartis may mutually agree, upon
reasonable notice and at reasonable times, Novartis’s records to verify Net
Sales calculations (Including the details of all deductions taken from gross
invoiced sales price to arrive at Net Sales) and royalty calculations made by
Novartis. Any such examination shall occur during regular business hours upon
[***] written notice to Novartis but not more than once in a twelve (12) month
period. The appointed accountant shall enter into a confidentiality agreement
with Novartis upon terms comparable to those in Article XI, which
confidentiality agreement shall continue to apply to any information provided to
such accountant for the examination unless and until such information
(a) becomes generally available to the public other than through any breach of
the confidentiality agreement by such accountant, or (b) becomes known to such
accountant other than from or through a Person having an obligation to Novartis
not to disclose such information. Novartis shall provide the appointed
accountant access to such records that in the ordinary course of business are in
the possession, custody or control of Novartis, its Affiliates and Permitted
Sublicensees. Novartis shall also cause each of its Affiliates and Permitted
Sublicensees to make available for inspection by the appointed accountant, at a
mutually convenient location in the United States, true, complete and accurate
records of Affiliate’s and/or Permitted Sublicensees’ sales of all Licensed
Products and Licensed Services in sufficient detail to permit Juno to confirm
the accuracy of Novartis’s Net Sales calculations and royalty calculations based
on such Affiliate’s or Permitted Sublicensees’ sales. The report of any such
examination shall be made simultaneously to Juno, St. Jude and Novartis, and
shall include a

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

12



--------------------------------------------------------------------------------

Execution Copy

 

statement of the amount, if any, by which Novartis has underpaid or overpaid its
royalties, and the nature and basis of the underpayment or overpayment. The
decision of the auditor shall be final, binding and incontestable. In the event
of an underpayment of royalties, Novartis shall promptly pay the deficiency plus
interest pursuant to Section 4.07 to Juno; and if royalties to Juno were
underpaid by [***] in any [***], then Novartis shall additionally reimburse Juno
for its reasonable costs incurred in examining such records.

4.05 Payments. All amounts owed by Novartis to Juno under this Agreement shall
be paid in U.S. dollars by wire transfer of immediately available funds to such
bank account as Juno may from time to time designate in writing.

4.06 Exchange Rates. If by law, regulations or fiscal policies, remittance of
royalties in Dollars is prohibited or restricted, Novartis will notify Juno and
payment of the royalty obligations shall be made by deposit thereof in local
currency to the credit of Juno in a recognized banking institution designated by
Juno.

4.07 Late Payments; Interest. In the event that any payment due hereunder is not
made when payable, the payment shall accrue interest beginning on the [***]
following the due date thereof, calculated at the rate of [***] per month from
the date said payment is due, provided however, said annual interest rate shall
not exceed the maximum legal interest rate for corporations. Each such payment
when made shall be accompanied by all interest so accrued. The payment of any
such interest and acceptance thereof shall not negate or waive the right of Juno
to seek any other remedy, legal or equitable, to which it may be entitled
because of the delinquency of any payment Including termination of this
Agreement.

4.08 Taxes

(a) Withholding Taxes. [***].

(b) Other Taxes. Any sales taxes (e.g., consumption or value added taxes), use
taxes, transfer taxes, value added, duties and other taxes or governmental
charges required to be paid with regard to any Licensed Products or Licensed
Services shall be the sole responsibility of Novartis. In the event that Juno is
required to pay any such amounts, Novartis shall promptly remit payment to Juno
of such amounts following receipt of an invoice therefor.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

13



--------------------------------------------------------------------------------

Execution Copy

 

4.09 Finality. Novartis hereby releases and forever waives any right to
challenge or dispute any amounts paid or owed on Licensed Products pursuant to
the terms and conditions of this Agreement, except to the extent Juno and
Novartis have a disagreement with respect to the calculation of Net Sales or the
timing of the royalty payments owed on Net Sales or any milestone payments due
hereunder.

ARTICLE V

SETTLEMENT OF THE LITIGATION

5.01 Contemporaneously with the execution of this Agreement, the Parties
(together with St. Jude) shall execute the Settlement Agreement, which is
incorporated herein by reference.

5.02 Within five (5) days after the execution of the Settlement Agreement, the
Parties (together with St. Jude) shall file a dismissal with prejudice of all
claims and counterclaims asserted in the Litigation by filing the form of
dismissal attached hereto as Exhibit 5.02. Novartis, Juno, and Penn agree that
in the event the Licensed Patents, Including any liability thereunder, are ever
asserted against any of Penn or Novartis, or their respective Affiliates, or any
of their respective assigns or successors in interest, by any of Juno or St.
Jude, or their respective Affiliates, or any of their respective assigns or
successors in interest, Penn, Novartis, their respective Affiliates and their
respective assigns or successors in interest expressly reserve the right to
assert non-infringement, invalidity and unenforceability of the Licensed
Patents, either by way of counterclaim or defense.

ARTICLE VI

LIMITED LITIGATION STANDSTILL

6.01 During the time period commencing on the Effective Date and extending
through the later of [***], and only during such period, except for any breach
of this Agreement, (a) none of the St. Jude-Juno Parties may file, assist in the
filing of, or otherwise support, encourage, or be involved in the filing or
maintenance of (i) any action, lawsuit, arbitral proceeding, or the seeking of
an investigation under the Tariff Act of 1930 (“Action”), Including the filing
of any infringement or declaratory judgment action, against any of the
Penn-Novartis Parties or their CART-19 Suppliers with respect to any CART-19
product or service (or any component thereof) or (ii) any review by a court,
administrative agency or any other forum of any patent or patent application
owned or controlled by the Penn-Novartis Parties relating to any CART-19 product
or service (or any component thereof), and (b) none of the Penn-Novartis Parties
may file, assist in the filing of, or otherwise support, encourage, or be
involved in the filing or maintenance of (i) any Action, Including the filing of
any infringement or declaratory judgment action, against any of the St.
Jude-Juno Parties or their CART-19 Suppliers with respect to any CART-19 product
or service (or any component thereof) or (ii) any review by a court,
administrative agency or any other forum of any patent or patent application
owned or controlled by the St. Jude-Juno Parties relating to any CART-19 product
or service (or any component thereof).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

14



--------------------------------------------------------------------------------

Execution Copy

 

6.02 During the time period commencing upon the expiration of the time period
set forth in Section 6.01 and continuing until [***], prior to any of the St.
Jude-Juno Parties, on the one hand, or any of the Penn-Novartis Parties, on the
other hand, (collectively, as applicable, the St. Jude-Juno Parties or the
Penn-Novartis Parties as a group, the “Litigating Parties”) filing, assisting in
the filing of, or otherwise supporting, encouraging, or being involved in the
filing or maintenance of any (a) Action, Including the filing of any
infringement or declaratory judgment action, against any of the Penn-Novartis
Parties (in the case of the St. Jude-Juno Parties as the Litigating Parties) or
any of the St. Jude-Juno Parties (in the case of the Penn-Novartis Parties as
the Litigating Parties), as applicable (collectively, as applicable, the
Penn-Novartis Parties or the St. Jude-Juno Parties as a group, the “Responding
Parties”), with respect to any CART-19 product or service (or any component
thereof), or (b) any review by a court, administrative agency or any other forum
of any patent or patent application owned or controlled by the Responding
Parties relating to any CART-19 product or service (or any component thereof),
the Litigating Parties shall give the Responding Parties at least [***] notice
and during such [***] period of time such parties shall engage in discussions
regarding such potential Action or such review by a court, administrative agency
or any other forum to see if such parties may be able to settle the matter
without engaging in such potential Action or court, administrative agency or any
other forum review. However, if no such settlement is reached in a definitive
written agreement, (i) the Litigating Parties shall no longer be restrained by
this Section 6.02 with regard to the Action or court, administrative agency or
any other forum review with respect to which it gave notice to the Responding
Parties, and (ii) both the Responding Parties and the Litigating Parties shall
be free to raise whatever related defenses and make additional assertions as
they otherwise would in the conduct of such matters without having to give
notice under or otherwise being restrained by this Section 6.02, provided it is
understood and agreed that during the [***] period following the end of such
[***] period, only the Litigating Parties (and not the Responding Parties) may
file or assist in the filing of such Action or court, administrative agency or
any other forum review.

6.03 Notwithstanding anything to the contrary and for the avoidance of doubt:

(a) any damages that may be available based on any alleged infringement or
related claims specific to any CART-19 product or service (or any component
thereof) will continue to accrue during the Term of this Agreement, Including
during any notice or longer periods of negotiations occurring under
Section 6.02;

(b) a Party’s agreement to, or compliance with, the terms of this Article VI
during the Term of this Agreement will not be deemed or construed to (i) grant
or exhaust any patent rights (whether express or implied), or (ii) waive any
rights, damages, or remedies that would otherwise be available; and

(c) during the Term of this Agreement all time-based defenses (e.g., statutes of
limitations and laches) to any Action or any review by a court, administrative
agency or any other forum that are subject to Section 6.01 and/or Section 6.02,
Including calculations of time thereunder and the running of any deadlines
associated therewith, will be tolled only for the duration of any standstill
provided for in Section 6.01 and/or Section 6.02, as applicable.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE VII

PATENT CHALLENGE

7.01 Challenge to Validity/Enforceability of Licensed Patents by an Assertion
Entity. No Assertion Entity shall First Assert any challenge to the validity or
enforceability of any Licensed Patent(s) in any court, administrative agency or
any other forum (“Challenge”). Any breach of the foregoing shall be deemed a
material breach of this Agreement, as a result of which Juno may, at its sole
discretion, terminate this Agreement with notice to Novartis. In the event of
such termination by Juno, the sublicense granted herein to Novartis shall
terminate immediately. If any Assertion Entity commences any Challenge while
this Agreement remains in force, Juno, in its sole discretion, may terminate
this Agreement. If Juno determines not to terminate the Agreement, then the
Assertion Entity shall reimburse Juno for any and all costs and expenses
incurred by Juno in defense and settlement of such proceedings (Including
damages, settlement payments, attorneys’ fees, expert witness fees and court
costs). Such reimbursements shall be paid by the Assertion Entity within [***]
after each invoice for such costs and expenses is submitted to the Assertion
Entity by Juno or Juno’s counsel. Failure to timely reimburse such costs and
expenses will constitute a material breach of this Agreement. In addition, any
payments required hereunder must be timely made in full when due, in cash and
readily available funds; and once paid, no such amounts will be subject to
replevin, refund or recovery by the Assertion Entity, its Affiliates or
Permitted Sublicensees, irrespective of whether such challenge was successful.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS;

DISCLAIMER; LIMITATION OF LIABILITY

8.01 Representations by Juno. Juno represents and warrants to the other Parties
that:

(a) as of the Effective Date Juno is a corporation, duly organized, validly
existing and in good standing under the laws of State of Delaware;

(b) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Juno;

(c) the execution, delivery and performance of this Agreement shall not conflict
in any material fashion with the terms of any other agreement or instrument to
which it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority;

(d) it has the right to grant the sublicense under the Licensed Patents set
forth in this Agreement; and

(e) as of the Effective Date, Juno is not a party to any action, lawsuit,
arbitral proceeding or administrative proceeding against Penn and/or Novartis
other than the Litigation.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------

Execution Copy

 

8.02 Representations by Novartis. Novartis represents and warrants to the other
Parties that:

(a) as of the Effective Date Novartis is a corporation, duly organized, validly
existing and in good standing under the laws of Switzerland;

(b) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Novartis;

(c) the execution, delivery and performance of this Agreement shall not conflict
in any material fashion with the terms of any other agreement or instrument to
which it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority;

(d) as of the Effective Date, it is not a party to any action, lawsuit, arbitral
proceeding or administrative proceeding against St. Jude and/or Juno other than
the Litigation; and

(e) it acknowledges and agrees that as of the Effective Date (i.e., as the
Licensed Patents and Valid Claims thereunder exist as of the Effective Date),
[***], as defined under this Agreement.

8.03 Representations by Penn. Penn represents and warrants to the other Parties
that:

(a) as of the Effective Date Penn is a nonprofit corporation organized, validly
existing and in good standing under the laws of Commonwealth of Pennsylvania;

(b) the execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Penn;

(c) the execution, delivery and performance of this Agreement shall not conflict
in any material fashion with the terms of any other agreement or instrument to
which it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority;

(d) Subject to Section 3.06(d), Exhibit 8.03(d) contains a true and complete
list of the names, affiliations, and addresses of any and all Third Parties to
whom the Penn Construct has been provided by Penn;

(e) Exhibit 8.03(e) contains a true and complete list of the names,
affiliations, and addresses of any and all Third Parties with whom Penn has
entered into any agreement(s) relating to actual commercialization involving the
Penn Construct;

(f) as of the Effective Date, Penn is not a party to any action, lawsuit,
arbitral proceeding or administrative proceeding against St. Jude and/or Juno
other than the Litigation; and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------

Execution Copy

 

(g) Penn acknowledges and agrees that as of the Effective Date (i.e., as the
Licensed Patents and Valid Claims thereunder exist as of the Effective Date),
[***], as defined under this Agreement.

8.04 Disclaimer of Warranties. Nothing in this Agreement is or shall be
construed as:

(a) A warranty or representation by Juno as to the scope, validity or
enforceability of any claim or patent or patent application within the Licensed
Patents;

(b) A warranty or representation by Juno that anything made, used, offered for
sale, sold or otherwise disposed of by Novartis, its Affiliates or Permitted
Sublicensees under any sublicense granted in this Agreement is or will be free
from infringement of any patent rights or other intellectual property right of
any Third Party or any other patent rights or other intellectual property owned
or controlled by Juno;

(c) A grant by Juno, whether by implication, estoppel or otherwise, of any
licenses other than those expressly granted under Article II; or

(d) An obligation on the part of Juno to bring or prosecute actions or suits
against any Third Party for infringement of any of the Licensed Patents.

8.05 Further Disclaimers. EXCEPT AS OTHERWISE PROVIDED HEREIN, THE LICENSED
PATENTS ARE LICENSED “AS IS”, AND JUNO SPECIFICALLY DISCLAIMS ANY EXPRESS OR
IMPLIED WARRANTY (EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE) OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
PATENTABILITY, VALIDITY, OR ENFORCEABILITY OF THE LICENSED PATENTS, OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY OWNED BY A THIRD PARTY ARISING
FROM ANY PRACTICE OF THE LICENSED PATENTS. JUNO FURTHER DISCLAIMS ALL WARRANTIES
WITH REGARD TO LICENSED PRODUCT(S) USED, MADE OR SOLD AND/OR LICENSED SERVICES
PERFORMED BY NOVARTIS, ITS AFFILIATES OR PERMITTED LICENSEES INCLUDING, BUT NOT
LIMITED TO, THEIR SAFETY, EFFECTIVENESS OR COMMERCIAL VIABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE

ARTICLE IX

LIMITATION OF LIABILITY

9.01 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, JUNO AND EACH OF THE INVENTORS OF THE LICENSED PATENTS SHALL HAVE NO
LIABILITIES FOR DAMAGES, INCLUDING, BUT NOT LIMITED TO, DIRECT, INDIRECT,
SPECIAL, AND CONSEQUENTIAL DAMAGES, ATTORNEYS’ AND EXPERTS’ FEES, AND COURT
COSTS (EVEN IF SUCH ENTITIES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, FEES OR COSTS), ARISING OUT OF OR IN CONNECTION WITH THE MANUFACTURE,
USE,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

18



--------------------------------------------------------------------------------

Execution Copy

 

IMPORTATION, OFFER FOR SALE OR SALE OF ANY LICENSED PRODUCT(S) AND/OR LICENSED
SERVICES BY OR ON BEHALF OF NOVARTIS, ITS AFFILIATES OR PERMITTED SUBLICENSEES.
NOVARTIS HEREBY ASSUMES ALL RESPONSIBILITY AND LIABILITY FOR ANY LOSS, LIABILITY
OR DAMAGE CAUSED BY ANY LICENSED PRODUCT OR LICENSED SERVICE BY OR ON BEHALF OF
NOVARTIS, ITS AFFILIATES OR PERMITTED SUBLICENSEES.

ARTICLE X

INDEMNIFICATION; INSURANCE

10.01 Indemnification for Breach of Warranty. Any Party that breaches any
warranty or covenant set forth in Article VIII shall indemnify, defend and hold
harmless the other Parties and their respective Affiliates, and each of their
respective directors, officers, employees and agents, from and against any and
all liabilities, claims, demands, expenses (Including reasonable attorneys’ and
professional fees and other costs of litigation), losses or causes of action
arising out of or relating to any such breach of warranty.

10.02 Indemnification of Juno Indemnitees. Novartis shall, indemnify, defend,
with counsel reasonably acceptable to Juno, and hold Juno, its Affiliates, and
each of their respective directors, officers, employees and agents (each a “Juno
Indemnitee”) harmless from and against any and all liabilities, claims, demands,
judgments, expenses (Including reasonable attorneys’ and professional fees and
other costs of litigation), losses or causes of action (each, a “Liability”) a
Juno Indemnitee may be required to pay to one or more Third Parties to the
extent resulting from or arising out of [***].

10.03 Indemnification of St. Jude Indemnitees. Novartis shall, indemnify,
defend, with counsel reasonably acceptable to St. Jude, and hold St. Jude, the
American Lebanese Syrian Associated Charities, Inc. (ALSAC; a non-profit,
501(c)(3) corporation which supports St. Jude), their present and former
trustees, directors, governors, officers, agents, and the Inventors, and the
faculty, employees and students of St. Jude, (collectively, the “St. Jude
Indemnitees”), harmless from and against any Liability a St. Jude Indemnitee may
be required to pay to one or more Third Parties to the extent resulting from or
arising out of [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

19



--------------------------------------------------------------------------------

Execution Copy

 

[***].

10.04 Insurance. Novartis shall maintain in full force and effect, at its sole
cost and expense, and at all times during the Term of this Agreement commercial
general liability insurance, Including contractual liability, with limits of not
less than [***] for bodily injury and personal injury, Including death, and
property damage, and [***]. Notwithstanding the foregoing, Novartis shall
maintain throughout the Term of this Agreement products/completed operations
liability coverage in an amount no less than [***]. Novartis shall also maintain
other policies of insurance or programs of self-insurance of the types and in
the amounts customarily carried by their respective businesses to fulfill their
obligations stated within this Agreement. Novartis warrants that neither a
program of self-insurance nor the limits stated within its insurance policy(ies)
will affect or limit its liability or indemnity obligations stated elsewhere in
this Agreement or as required by law. Upon execution of this Agreement and
annually thereafter upon request, Novartis shall provide the other with evidence
of their liability insurance. Novartis shall evidence its general commercial and
products/completed operations liability insurance to Juno using a Memorandum of
Insurance (MOI) website link.

ARTICLE XI

CONFIDENTIALITY

11.01 Confidentiality. Novartis, Juno and Penn may exchange information in
connection with this Agreement that they consider to be confidential, Including
any reports or information provided by Novartis pursuant to Article IV, each of
which Novartis considers to be confidential, (collectively, “Confidential
Information”). Information will be treated as Confidential Information, if in
written form, it is marked in writing as “confidential” at the time of
disclosure, and other information disclosed orally or in non-tangible form is
(x) identified by the disclosing Party as “confidential” at the time of
disclosure and (y) within thirty (30) days thereafter, the disclosing Party
provides a written summary of such other information marked as “confidential.”
Each recipient of such information agrees to accept the disclosure of said
Confidential Information and agrees to employ all reasonable efforts to maintain
the Confidential Information secret and confidential, such efforts to be no less
than the degree of care employed by the recipient to preserve and safeguard its
own confidential information. The Confidential Information shall not be
disclosed or revealed to anyone except officers, directors, employees and
contractors of the recipient who (a) have a need to know the Confidential
Information, (b) are subject to obligations of confidentiality and non-use
substantially similar to those set forth in this Article XI, and (c) have been
advised by the recipient of the confidential nature of the Confidential
Information and that the Confidential Information shall be treated accordingly.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------

Execution Copy

 

11.02 Exceptions. The recipient’s obligations under Section 11.01 shall not
extend to any part of the Confidential Information:

(a) that can be demonstrated to have been in the public domain or publicly known
and readily available to the trade or the public prior to the date of the
disclosure; or

(b) that can be demonstrated, from written records to have been in the recipient
Party’s possession or readily available to the recipient Party from another
source not under obligation of secrecy to the disclosing Party prior to the
disclosure; or

(c) that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the recipient Party; or

(d) that is demonstrated from written records to have been developed by or for
the receiving Party without reference or access to Confidential Information
disclosed by the disclosing Party; or

(e) that is required to be disclosed by law, government regulation or court
order.

11.03 Permitted Disclosures. Each Party agrees not to disclose any of the terms
of this Agreement or any of the information contained in reports pursuant to
Article IV of this Agreement to any Person without the prior written consent of
each of the other Parties; provided, however, that each Party shall be free to
disclose, notwithstanding the prior written consent requirement set forth in
Section 13.10, any such terms or information (a) to the extent that the Party is
required to make such disclosure by order or regulation of a government agency,
court or other tribunal having jurisdiction, except that to the extent permitted
by law such Party shall not make any such disclosure (other than a filing of
information or materials with the U.S. Securities and Exchange Commission or an
equivalent authority in another jurisdiction or a relevant stock exchange that
is made with a request for confidential treatment for any part of such
disclosure for which such treatment may reasonably be expected to be granted,
provided that the Party requesting confidential treatment discloses to the other
Parties the substance of the request for confidential treatment prior to making
the request) without first notifying each other Party and allowing the other
Parties a reasonable opportunity to seek a protective order or injunctive relief
from the obligation to make such disclosure, or (b) to its Affiliates,
accountants, attorneys and other professional advisors, provided that such
entities and/or individuals are obligated to keep such terms confidential to the
same extent as said Party. All written reports provided by Novartis to Juno
pursuant to this Agreement shall be Confidential Information of Novartis;
provided that Juno may disclose (i) such reports to St. Jude as well as the
contents of this Agreement, in each case, to comply with the St. Jude Agreement
and (ii) to St. Jude any other information received by it under or in connection
with this Agreement; provided that, in each case of (i) and (ii), St. Jude
shall, pursuant to Section 6.4 of the Settlement Agreement, agree to be
obligated to keep such disclosures confidential to the same extent as Juno under
the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

Execution Copy

 

11.04 Survival. The confidentiality terms of this Article XI shall survive any
expiration of this Agreement for [***].

ARTICLE XII

TERM AND TERMINATION

12.01 Term. This Agreement will commence on the Effective Date and, unless
terminated earlier as provided in this Article XII, will remain in full force
and effect and continue until there are no remaining payment obligations due
under this Agreement (“Term of this Agreement”).

12.02 Termination for Cause. As between Juno and Novartis, if either Juno or
Novartis materially breaches this Agreement, the non-breaching party may elect
to give the breaching party written notice describing the alleged breach. If the
breaching party has not cured such breach within [***] after receipt of such
notice, the non-breaching party will be entitled, in addition to any other
rights it may have under this Agreement, to terminate this Agreement effective
immediately. In no event, however, shall such notice or intention to terminate
be deemed to waive any rights to damages or any other remedy which the Party
giving notice of breach may have as a consequence of such failure or breach. The
cure period provided in this Section 12.02 will not have the effect of delaying
the due date of payments required hereunder; accordingly, the failure to make
full timely payments hereunder for any [***] out of [***] will be conclusively
deemed not curable. In addition, if the appointed accountant in any [***]
consecutive audits under Section 4.04 determines that (a) the unpaid amounts for
any royalty reporting period exceeds [***] of the royalties paid by Novartis for
such royalty reporting period, or (b) Novartis failed to comply with its
obligations under Article IV, Juno may terminate this Agreement upon written
notice. For the avoidance of doubt, and subject to this Section 12.02, breach of
any provision of Article III or Article VI shall constitute material breach
under this Section 12.02.

12.03 Termination by Novartis. Novartis may terminate this Agreement and the
license granted herein for any reason, upon giving Juno [***] written notice.
All payments made pursuant to Article III through the date of such termination
shall be [***].

12.04 Insolvency. This Agreement may be terminated by a Party in the event that
another Party, to the extent permissible under applicable and prevailing law,
files or has filed against it a petition under the U.S. Bankruptcy Act, makes an
assignment for the benefit of creditors, has a receiver appointed for it or a
substantial part of its assets or otherwise takes advantage of any statute or
law designed for relief of debtors.

12.05 Effect of Termination.

(a) Accrued Rights and Obligations. Termination of this Agreement for any reason
shall not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Parties or which is attributable
to a period prior to such termination, nor preclude any Party from pursuing any
rights and remedies it may have hereunder or at law or in equity which accrued
or are based upon any event occurring prior to such termination.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------

Execution Copy

 

(b) Termination of Sublicense. Upon any termination of this Agreement, the
sublicense granted to Novartis, its Affiliates, and Penn in Section 2.01 shall
terminate, and any sublicenses granted under Section 2.02 shall terminate
concurrently.

(c) Return of Confidential Information. Upon any termination of this Agreement,
each Party shall promptly return to the other Parties all Confidential
Information received from the applicable other Parties (except one copy of which
may be retained for archival purposes).

12.06 Survival. Articles I, IV, IX, X, XI, and XIII and Sections 2.06, 5.02,
8.04, 8.05, 12.05 and 12.06 of this Agreement shall survive termination of this
Agreement for any reason.

ARTICLE XIII

MISCELLANEOUS PROVISIONS

13.01 Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute or give rise to a partnership, agency,
distributorship, employer-employee, joint venture or fiduciary relationship
between the Parties. Each Party shall be liable for any failure by its
Affiliates to comply with the restrictions, limitations, and obligations set
forth in this Agreement. No Party shall permit any of its Affiliates to commit
any act (Including any act or omission) that such Party is prohibited hereunder
from committing directly. No Party shall incur any debts or make any commitments
for the other. No Party owes any of the other Parties any fiduciary duties in
connection with this Agreement. This Agreement is solely for the benefit of the
Parties and no provision of this Agreement shall be deemed to confer upon any
Third Parties any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

13.02 Patent Prosecution and Enforcement. Novartis shall have no rights with
respect to the prosecution, defense, and maintenance of the Licensed Patents
(Including whether to undertake such activities), nor shall Novartis have any
rights with respect to enforcing the same against actual or suspected Third
Party infringers (Including whether to undertake such activities).

13.03 Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of the Agreement shall remain in full force and effect without
said provision. The Parties shall in good faith negotiate a substitute clause
for any provision declared invalid or unenforceable, which shall most nearly
approximate the intent of the Parties in entering this Agreement.

13.04 Waiver of Breach or Default. The waiver by a Party of any breach of or
default under any of the provisions of this Agreement or the failure of a Party
to enforce any of the provisions of this Agreement or to exercise any right
hereunder shall not constitute or be construed as a waiver of any other breach
or default or as a waiver of any such rights or provisions hereunder.

 

23



--------------------------------------------------------------------------------

Execution Copy

 

13.05 Assignment. No Party shall assign this Agreement, or any rights or
obligations of such Party, except: (a) as incident to the merger, consolidation,
reorganization or acquisition of stock or assets affecting substantially all of
the assets or voting control of the assigning Party; (b) to any Person to which
it transfers all or substantially all of its assets related to Licensed
Products; (c) to an Affiliate if the assigning Party remains liable and
responsible for the performance and observance of all of the Affiliate’s duties
and obligations hereunder; or (d) with the prior written consent of each other
Party (which consent shall not be unreasonably withheld). A Party making an
assignment shall promptly give written notice thereof to each other Party. This
Agreement, and rights and obligations hereunder, shall be binding upon the
successors and permitted assigns of the Parties, and the name of a Party
appearing herein shall be deemed to include the names of such Party’s
successor’s and permitted assigns to the extent necessary to carry out the
intent of this Agreement. Any assignment not in accordance with this
Section 13.05 shall be void.

13.06 Trade Names and Trademarks. Except as otherwise provided herein, no right,
expressed or implied, is granted by this Agreement to use in any manner the name
“Juno” or any other trade name or trademark of Juno in connection with the
performance of this Agreement or otherwise. Except as otherwise provided herein,
no right, expressed or implied, is granted by this Agreement to use in any
manner the name “Novartis” or any other trade name or trademark of Novartis in
connection with the performance of this Agreement or otherwise. Except as
otherwise provided herein, no right, expressed or implied, is granted by this
Agreement to use in any manner the name “Penn” or any other trade name or
trademark of Penn in connection with the performance of this Agreement or
otherwise. Except as otherwise provided herein, no right, expressed or implied,
is granted by this Agreement to use in any manner the name “St. Jude” or any
other trade name or trademark of St. Jude in connection with the performance of
this Agreement or otherwise.

13.07 Dispute Resolution. Except as otherwise expressly provided in this
Agreement, any dispute, controversy or claim arising out of or in connection
with or relating to this Agreement or the breach or alleged breach thereof
(Including any dispute regarding arbitrability), but not including any dispute,
controversy or claim concerning the patentability, validity, enforceability, or
infringement of any patent, shall be finally and exclusively decided by binding
arbitration by JAMS pursuant to its Comprehensive Arbitration Rules. The
arbitration shall be held in Chicago, Illinois. The arbitration panel shall be
comprised of three (3) independent, conflict-free arbitrators. The Parties shall
endeavor to select all three (3) such arbitrators by mutual agreement within
[***] of the failure of the Parties to resolve the matter. If the Parties are
unable to do so, Juno shall appoint one (1) independent, conflict-free
arbitrator, Novartis and Penn shall together appoint one (1) independent,
conflict-free arbitrator, and a third independent, conflict-free arbitrator
shall be selected and appointed by the two appointed arbitrators. If the
Parties’ appointed arbitrators fail to agree on the identity of such third
arbitrator within [***] from the date both Parties’ arbitrators have been
appointed, then such third arbitrator shall be appointed by the appropriate
administrative body of JAMS from its list of authorized arbitrators, which
arbitrator shall have substantial prior experience arbitrating contract,
licensing and patent disputes. The Parties shall have the right to conduct
discovery as provided for

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

24



--------------------------------------------------------------------------------

Execution Copy

 

in the Federal Rules of Civil Procedure. All discovery shall be completed within
[***] following the appointment of the arbitrators. The arbitrators’ decision
and award in the arbitration shall be in writing setting forth the basis
therefor and shall be rendered within [***] following the appointment of the
arbitrators. The award rendered by the arbitrators shall include costs of the
arbitration, reasonable attorneys’ fees, and reasonable costs for experts and
other witnesses, and judgment on the award may be entered in any court having
jurisdiction. To the extent permitted by law, the arbitration proceeding and
arbitrator’s decision shall be confidential and the arbitrators shall issue
appropriate protective orders to safeguard each Party’s confidential
information. Nothing in this Agreement shall be deemed as preventing a Party
from seeking temporary injunctive relief (or any other provisional remedy) from
any court having jurisdiction over the Parties and the subject matter of the
dispute but only to the extent necessary to protect such Party’s name,
confidential information, or other similar proprietary rights, or to prevent any
imminent irreparable harm. Each Party hereby consents to the personal
jurisdiction and venue of any court of competent jurisdiction in the United
States for purposes of entering judgment on the arbitration award.

13.08 Choice of Law. The validity, performance, construction, and effect of this
Agreement and any arbitration conducted under Section 13.07 shall be governed by
and interpreted in accordance with the laws of the State of New York without
regard to conflict of laws principles, except that the validity, performance,
construction and effect of patent-related terms of Article VI shall be governed
by and interpreted in accordance with Federal Circuit law.

13.09 Notices. Any notice, request, consent or other document required or
permitted to be given under this Agreement or otherwise relating to this
Agreement shall be in writing and shall be deemed to have been sufficiently
given if delivered in person, or sent by overnight courier or registered mail to
the Party to whom it is directed at its address shown below or such other
address as such Party shall have last given by notice to each other Party. Any
such notice, request, delivery, approval or consent shall be deemed received on
the date of hand delivery (provided that such date is a Business Day, otherwise
it shall be deemed received on the next Business Day), or one (1) Business Day
after dispatch by overnight courier, or five (5) Business Days after dispatch by
registered mail.

If to Novartis, addressed to each of:

Novartis AG

CH-4056

Basel, Switzerland

Attn: Group General Counsel

Notices to Novartis, to each of:

Novartis Pharmaceuticals Corporation

One Health Plaza

East Hanover, New Jersey 07936

Attention: General Counsel

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

25



--------------------------------------------------------------------------------

Execution Copy

 

Novartis Institutes of Biomedical Research, Inc.

250 Massachusetts Avenue

Cambridge, Massachusetts 02139

Attention: General Counsel

The Trustees of the University of Pennsylvania

133 South 36th Street, Suite 300

Philadelphia, PA 19104

Attention: General Counsel

With a copy to (which alone shall not constitute notice):

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention: Eric Kraeutler, Esq.

If to Juno, addressed to:

Juno Therapeutics, Inc.

307 Westlake Avenue North, Suite 300

Seattle, WA 98109

United States of America

Attn: General Counsel

13.10 Publicity. Other than the press releases attached hereto as Exhibit
13.10(a) and Exhibit 13.10(b), no Party shall issue any press release or other
publicity material or make any public representation that refers to the
existence of this Agreement without the prior written consent of the each of the
other Parties (which consent shall not be unreasonably withheld or delayed),
except with respect to the financial terms of the Agreement, which shall not be
disclosed without the prior written consent of the each of the other Parties
(which consent may be withheld for any reason or no reason).

13.11 Third Party Beneficiary. Novartis and Penn hereby acknowledge that,
pursuant to Section 2.2 of the St. Jude License Agreement, St. Jude is an
intended Third Party beneficiary of this Agreement that has the right to
directly enforce against Novartis and Penn the terms of this Agreement, subject
to the following limitations: St. Jude shall not exercise any of its rights as a
Third Party beneficiary granted to it unless: (a) St. Jude has notified Juno in
writing of the obligation of Novartis and Penn sought to be enforced (the
“Obligation”); (b) the Obligation has as its origin a requirement of the St.
Jude Agreement; (c) Juno has failed to commence and continue to pursue
reasonable steps within [***] after receiving notice from St. Jude pursuant to
clause (a) above to enforce the Obligation, or Novartis or Penn has not
fulfilled the Obligation within [***] after notice to Juno pursuant to clause
(a) above; and (d) at the time St. Jude asserts its rights as a Third Party
beneficiary against Novartis and Penn, St. Jude shall have a reasonable basis
for believing that Novartis or Penn is in breach of the Obligation sought to be
enforced.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

26



--------------------------------------------------------------------------------

Execution Copy

 

13.12 No Patent Marking. Juno acknowledges and agrees that Novartis is not
required to mark the Licensed Product(s) sold by Novartis or its Affiliates or
its Permitted Sublicensees with the number of the applicable United States
granted patent(s) licensed hereunder; provided that Novartis and its Affiliates
and Permitted Sublicensees will be obligated to mark Licensed Product(s) with
the number of the applicable United States granted patent(s) licensed hereunder
if such Licensed Product(s) are marked by other applicable patent(s) not
licensed hereunder. To the extent that any Licensed Patent is marked in
accordance with this provision, such marking is not an admission that the
Licensed Patent is valid and enforceable, or would be infringed by a Licensed
Product in the absence of the license provided under this Agreement.

13.13 Compliance with Laws. In all activities undertaken pursuant to this
Agreement, Juno and Novartis covenant and agree that each will in all material
respects comply with such federal, state and local laws and statutes, as may be
in effect at the time of performance and all valid rules, regulations and orders
thereof regulating such activities.

13.14 Construction. Each of Novartis, Juno, and Penn have been represented and
advised by legal counsel in connection with the negotiation, drafting, and
execution of this Agreement, and each of such parties, through their respective
counsel, have participated in the drafting of this Agreement and accordingly
that this Agreement shall not be deemed to have been drafted by any one of such
parties and will be construed accordingly.

13.15 Entire Agreement. This Agreement Including the Settlement Agreement
incorporated by reference pursuant to Section 5.01, constitutes and contains the
entire understanding and agreement of Novartis, Juno, and Penn with respect to
the subject matter hereof and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether verbal or
written, between such parties with respect to subject matter hereof. No waiver,
modification, or amendment of any provision of this Agreement shall be valid or
effective unless made in writing and signed by a duly authorized representative
of each of Novartis, Juno, and Penn.

13.16 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts (Including in the form of a PDF or other electronic document), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(Signature Page Follows)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Juno, Novartis and Penn, have caused this Agreement to be
executed by their duly authorized representatives.

JUNO THERAPEUTICS, INC.

 

/s/ Bernard J. Cassidy

Name:  

Bernard J. Cassidy

Title:  

General Counsel & Secretary

Date:  

April 4, 2015

NOVARTIS INSTITUTES OF BIOMEDICAL RESEARCH, INC.

 

/s/ Scott A. Brown

Name:  

Scott A. Brown

Title:  

VP, General Counsel

Date:  

April 3, 2015

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

/s/ John S. Swartley

Name:  

John S. Swartley, Ph.D.

Title:  

Associate Vice Provost for Research, Executive Director, PCI

Date:  

April 3, 2015

[SIGNATURE PAGE TO NON-EXCLUSIVE SUBLICENSE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT 1.14

LICENSED PATENTS

U.S. Patent No.: 8,399,645

[***]

[***]

[***]

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 1.28

ST. JUDE AGREEMENT (REDACTED)

(see attachment)



--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

ST. JUDE CHILDREN’S RESEARCH HOSPITAL, INC.

&

JUNO THERAPEUTICS, INC.

ST. JUDE File No.: SJ-03-0018



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “AGREEMENT”) is entered into as of December 3, 2013
(the “EFFECTIVE DATE”) by and between ST. JUDE CHILDREN’S RESEARCH HOSPITAL,
INC., a Tennessee not-for-profit corporation having an address at 262 Danny
Thomas Place, Memphis, TN 38105 (“ST. JUDE” or “LICENSOR”), and JUNO
THERAPEUTICS, INC., a Delaware corporation, having an address at 8725 W. Higgins
Road, Suite 290, Chicago, IL 60631 (“COMPANY”) (ST. JUDE and COMPANY hereinafter
each referred to as a “PARTY”, or collectively referred to as the “PARTIES”)
with respect to the following:

RECITALS

WHEREAS, as a center for research and education, ST. JUDE is interested in
licensing PATENT RIGHTS (hereinafter defined) in a manner that will benefit the
public by facilitating the development and distribution of useful products and
the utilization of new processes, but is without capacity to commercially
develop, manufacture, and distribute any such products or processes; and

WHEREAS, a valuable invention(s) titled “Chimeric Receptors with 4-1BB
Stimulatory Signaling Domain” (ST. JUDE File No.: SJ-03-0018) was developed
during the course of research conducted by Drs. Dario Campana and Chihaya Imai
while employed by ST. JUDE (all hereinafter referred to as “INVENTORS” and each
individually referred to as an “INVENTOR”); and

WHEREAS, LICENSOR has acquired through assignment by each of the INVENTORS all
rights, title and interest, with the exception of certain retained rights by the
United States Government, in their interest in said valuable inventions; and

WHEREAS, COMPANY desires to obtain certain rights in such inventions as herein
provided and to commercially develop, manufacture, use and/or distribute
products based upon or embodying said valuable inventions throughout the world;
and

NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this AGREEMENT, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
PARTIES hereto agree as follows:

ARTICLE 1

DEFINITIONS

All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this AGREEMENT, unless otherwise
specified. For the purposes of this AGREEMENT and the Exhibits hereto, the
following words and phrases shall have the following meanings:

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

1.1 “AFFILIATED COMPANY” as used herein in either singular or plural shall mean
any corporation, company, partnership, joint venture or other entity, which
controls, is controlled by or is under common control with COMPANY. For purposes
of this Paragraph 1.1, control shall mean the direct or indirect ownership of at
least fifty- percent (50%) of the voting or economic interest in said entity.
Any AFFILIATED COMPANY that is exercising rights under this AGREEMENT shall
provide a written acknowledgement to LICENSOR that they are bound by, and agree
to abide by, the terms of this AGREEMENT.

1.2 “BLA” shall mean a Biologics License Application, as defined in the U.S.
Federal Food, Drug, and Cosmetics Act, as amended, and the regulations
promulgated thereunder, any alternate market approval application including
without limitation a New Drug Application or 510k application, and any
corresponding supranational, foreign or domestic equivalent marketing
authorization application, registration or certification, necessary to market a
LICENSED PRODUCT.

1.3 “EFFECTIVE DATE” of this LICENSE AGREEMENT shall mean the date set forth
above.

1.4 “LICENSED FIELD” shall mean all therapeutic, diagnostic, preventative and
palliative uses.

1.5 “LICENSED PRODUCT(S)” as used herein in either singular or plural shall
mean, on a country by country basis, any material, cell, composition, drug, or
other product, the manufacture, use, importation, offer for sale or sale of
which would constitute, but for the license granted to COMPANY pursuant to this
AGREEMENT, an infringement of a VALID CLAIM of PATENT RIGHTS in that country
(infringement shall include, but is not limited to, direct, contributory, or
inducement to infringe), assuming, for purposes of determining coverage by this
definition, that all pending claims within the PATENT RIGHTS have issued. For
the purpose of determining diligence and achievement of clinical development
milestones, a product shall fall within this definition even if the exception
set forth in 35 U.S.C. § 271(e)(1) may apply.

1.6 “LICENSED SERVICES” shall mean, on a country-by-country basis, any service
performed for or on behalf of a third party on a fee-for-service or other basis,
the performance of which in the country in question would (without the license
granted under the AGREEMENT) infringe at least one VALID CLAIM in that country.

1.7 “NET SALES” shall mean the gross amount billed by COMPANY, AFFILIATES or
SUBLICENSEES for LICENSED PRODUCTS or LICENSED SERVICES, less the following:

(a) customary trade, quantity, or cash discounts to the extent actually allowed
and taken;

(b) amounts repaid or credited by reason of rejection or return of LICENSED
PRODUCTS not replaced or LICENSED SERVICES not re-performed;

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

(c) to the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT or
performance of a LICENSED SERVICE, which is paid by or on behalf of COMPANY or
AFFILIATES; and

(d) outbound transportation costs prepaid or allowed and costs of insurance in
transit.

No deductions shall be made for [###]. NET SALES shall occur on the date of
billing for a LICENSED PRODUCT or LICENSED SERVICE.

Customary distribution of free samples of LICENSED PRODUCT or related
performance of LICENSED SERVICES by COMPANY or AFFILIATES that constitute less
than [###] of the total annual distribution of LICENSE PRODUCTS and LICENSED
SERVICES shall not be included in any calculation of NET SALES.

1.8 “PATENT RIGHTS” shall mean (a) the patent and patent applications listed on
Exhibit A hereto, (b) any other patent or patent application that claims
priority to, or common priority with, or is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of any patent or patent
application identified in (a); (c) any patents subsequently issuing on any
patent application identified in (a) or (b), including any reissues, renewals,
reexaminations, substitutions or extensions thereof; (d) any claim of a
continuation-in-part application or patent (including any reissues, renewals,
reexaminations, substitutions or extensions thereof) that is entitled to the
priority date of at least one of the patents or patent applications identified
in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of any patent
or patent application identified in (a), (b), (c) or (d); and (f) any
supplementary protection certificates, pediatric exclusivity periods, any other
patent term extensions and exclusivity periods and the like of any patents and
patent applications identified in (a) through (e). PATENT RIGHTS shall also
include any patent applications or patents filed by the Trustees of the
University of Pennsylvania (“Third Party Patent Rights”) claiming, in whole or
part, subject matter disclosed in any of the foregoing patent applications
and/or patents to the extent that the inventorship of such Third Party Patent
Rights includes, or is corrected to include, one or more of the inventors named
in any of the PATENT RIGHTS described in subParagraphs (a)- (f) above.
Specifically excluded from PATENT RIGHTS are U.S. Patent Nos. [###] and [###],
and any other patent or patent application that claims priority to, or common
priority with, or is a divisional, continuation, re-issue, renewal,
reexamination, substitution or extension of any patent or patent application
identified in clause (a) above that contains only claims directed to the [###].

1.9 “PHASE I CLINICAL TRIAL” shall mean a human clinical trial, the principal
purpose of which is a preliminary determination of safety in healthy individuals
or patients as required in 21 C.F.R. §312, or a similar clinical study
prescribed by the regulatory authorities in a country other than the United
States.

1.10 “PHASE II CLINICAL TRIAL” shall mean (i) a human clinical trial, for which
a primary endpoint is a preliminary determination of efficacy or dose ranges in
patients with the disease target being studied as required in 21 C.F.R.
§312.21(b), as may be amended from time to time, or a similar clinical study
prescribed by the regulatory authorities in a country other than the United
States, or (ii) a combined Phase I and Phase II Clinical Trial which [###], or
any Phase III Clinical Trial performed in lieu of a Phase II study.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

1.11 “PHASE III CLINICAL TRIAL” shall mean a human clinical trial, the principal
purpose of which is to establish safety and efficacy in patients with the
disease target being studied as required in 21 C.F.R. §312, or similar clinical
study prescribed by the regulatory authorities in a country other than the
United States. A Phase III Clinical Trial shall also include any other human
clinical trial intended as a pivotal (a Phase II trial that provides evidence
for a drug marketing approval) study, whether or not such study is a traditional
Phase III study.

1.12 “SUBLICENSE” means any agreement or multiple agreements with a third party
which is not an AFFILIATED COMPANY in which COMPANY:

(a) Grants rights in, to or in respect of any of the PATENT RIGHTS;

(b) Grants the right to make, use, offer for sale, sell or import a LICENSED
PRODUCT, or to provide a LICENSED SERVICE;

(c) Agrees not to assert the PATENT RIGHTS or agrees not to sue, seek damages or
seek injunctive relief for the practice of same;

(d) Assigns or otherwise transfers this AGREEMENT other than as permitted under
Article 10.9 herein below and provided that LICENSOR has elected to treat such
assignment or transfer as a SUBLICENSE; or

(e) Is under an obligation to do any of the foregoing, or to forbear from
offering to do or doing any of the foregoing with any other entity.

The term SUBLICENSE as defined above includes without limitation any agreement
that provides a license, option, right of first refusal or negotiation, or
covenant not to sue, regarding the PATENT RIGHTS.

1.13 “SUBLICENSEE(S)” as used herein in either singular or plural shall mean any
person or entity to which COMPANY has granted a SUBLICENSE.

1.14 “SUBLICENSE CONSIDERATION” shall mean consideration of any kind received by
the COMPANY from a SUBLICENSEE(S) for the grant of a SUBLICENSE under or in
respect of this AGREEMENT, including, but not limited to, license issue fees,
option fees and other licensing fees, milestone payments, minimum annual
royalties, license maintenance fees, success fees, and other payments of any
kind whatsoever. However, not included in such SUBLICENSE CONSIDERATION are:

(a) [###],

(b) [###],

(c) [###], and

(d) [###].

To the extent that third party rights are sublicensed in combination with the
PATENT RIGHTS, the SUBLICENSE CONSIDERATION allocated to the PATENT RIGHTS shall
be determined by COMPANY, in consultation with LICENSOR, in good faith with
respect to the PATENT RIGHTS and such other rights.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

1.15 “VALID CLAIM” as used herein in either singular or plural shall mean a
claim of any (i) issued and unexpired patent included within the PATENT RIGHTS
unless the claim has been held unenforceable or invalid by the final,
un-reversed, and un-appealable decision of a court or other government body of
competent jurisdiction, has been irretrievably abandoned or disclaimed, or has
otherwise been finally admitted or determined to be invalid, unpatentable or
unenforceable, whether through reissue, reexamination, disclaimer or otherwise,
or (ii) a pending claim of a patent application within the PATENT RIGHTS to the
extent the claim continues to be prosecuted in good faith and has not been
cancelled, withdrawn, abandoned or finally disallowed without the possibility of
appeal or re-filing of such application.

ARTICLE 2

LICENSE GRANT

2.1 Grant. Subject to the terms and conditions of this AGREEMENT, LICENSOR
hereby grants to COMPANY (i) an exclusive license to develop, make, have made,
use, import, offer for sale, sell, and have sold the LICENSED PRODUCT(S) and
LICENSED SERVICES worldwide under the PATENT RIGHTS in the LICENSED FIELD. This
license grant shall apply to the COMPANY and any AFFILIATED COMPANY, except that
any AFFILIATED COMPANY shall not have the right to sublicense others as set
forth in Paragraph 2.2 below. If any AFFILIATED COMPANY exercises rights under
this AGREEMENT, such AFFILIATED COMPANY shall be bound by all terms and
conditions of this AGREEMENT, including, but not limited to, indemnity and
insurance provisions and royalty and other payment provisions, which shall apply
to the exercise of the rights, to the same extent as would apply had this
AGREEMENT been directly between LICENSOR and the AFFILIATED COMPANY. In
addition, COMPANY shall remain fully liable to LICENSOR for all acts, omissions
and obligations of AFFILIATED COMPANY such that acts, omissions and obligations
of the AFFILIATED COMPANY shall be considered acts, omissions and obligations of
the COMPANY. This exclusive license grant is subject to (i) rights retained by
the United States Government, if any, in accordance with the Bayh-Dole Act of
1980 (established by P.L. 96-517 and amended by P.L. 98-620, codified at 35 USC
§ 200 et. seq. and implemented according to 37 CFR Part 401), and (ii) the
retained rights of LICENSOR to make, have made and use the inventions claimed in
the PATENT RIGHTS for LICENSOR’S internal, non-commercial research purposes. For
the avoidance of doubt, LICENSOR shall continue to have the right to distribute
its biological materials embodying PATENT RIGHTS for non-profit, academic
research use under the material transfer agreements (MTAs) found in Exhibits E
and F.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

If LICENSOR transfers to a third party any Materials (as defined in the MTAs)
covered in whole or part by the PATENT RIGHTS licensed to COMPANY, and is
notified by any recipient of any inventions made with the use of such
transferred Materials, including without limitation, any patent applications
disclosing or claiming any such inventions, LICENSOR shall promptly notify
COMPANY, providing any and all information that LICENSOR has regarding such
inventions and/or patent applications. At the request of COMPANY, LICENSOR shall
negotiate in good faith the terms of a non-exclusive, royalty-bearing worldwide
license, with the right to sublicense to COMPANY, with regard to such inventions
and/or patent applications to make, have made, use, offer for sale and sell
products. LICENSOR shall consult with COMPANY regarding acceptable financial and
other terms for any such license and not enter into any agreement with such
third party except on terms acceptable to COMPANY. COMPANY shall be responsible
for the payment to LICENSOR [###] to the third party for such a license;
provided, in no event shall the amount payable to LICENSOR for such a license be
more than LICENSOR owes to the third party for any such license. In the event
that LICENSOR enters into any such license, the parties shall promptly enter
into a written amendment to this AGREEMENT consistent with this paragraph.

2.2 Sublicense. COMPANY may grant SUBLICENSES under the PATENT RIGHTS to third
parties pursuant to this AGREEMENT, subject to the terms and conditions of this
Paragraph 2.2. COMPANY shall provide LICENSOR with an unredacted copy of each
SUBLICENSE between COMPANY and a third party for the grant of rights under the
PATENT RIGHTS within thirty (30) days of its execution. Each SUBLICENSE shall:
(a) be consistent with the terms, conditions and limitations of this AGREEMENT,
(b) name LICENSOR as an intended third party beneficiary of the obligations of
SUBLICENSEE without imposition of obligation or liability on the part of
LICENSOR or the INVENTORS to the SUBLICENSEE, and (c) [###]. Each SUBLICENSE
furnished to LICENSOR by COMPANY shall be the Confidential Information of
COMPANY. COMPANY shall (i) be and remain responsible for the performance by such
SUBLICENSEE with the terms of this AGREEMENT, and any action by a SUBLICENSEE
that would, if conducted by COMPANY be a breach of this AGREEMENT, shall be
deemed a breach of this AGREEMENT by COMPANY, and (ii) ascertain, calculate,
audit and collect all royalties that become payable by such SUBLICENSEE
hereunder and take appropriate enforcement action against such SUBLICENSEE for
any failure to pay or to properly calculate payments. LICENSOR shall not
exercise any of its rights as a third party beneficiary granted to it pursuant
to clause (b) above unless: (w) LICENSOR has notified COMPANY in writing of the
obligation of SUBLICENSEE sought to be enforced (the “Obligation”); (x) the
Obligation has as its origin a requirement of this AGREEMENT; (y) COMPANY has
failed to commence and continue to pursue reasonable steps within thirty
(30) days of notice from LICENSOR pursuant to clause (w) above to enforce the
Obligation or SUBLICENSEE has not fulfilled the Obligation within ninety
(90) days of notice to COMPANY pursuant to clause (w) above, and (z) at the time
LICENSOR asserts its rights as a third party beneficiary against SUBLICENSEE,
LICENSOR shall have a reasonable basis for believing that SUBLICENSEE is in
breach of the Obligation sought to be enforced.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

2.3 Government Rights. The United States Government has acquired a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the United States the inventions described in PATENT RIGHTS
throughout the world. The rights granted herein are additionally subject to, and
expressly conditioned upon compliance with (i) the provisions of the Bayh-Dole
Act, 35 USC § 200 et seq, and (ii) other rights acquired, or requirements
imposed, by the United States government under the grant/contract award terms
and the laws and regulations applicable to the grant/contract award under which
the inventions were made.

2.4 Duties of the Parties. LICENSOR is an institute of research and education
and not a commercial organization. Therefore, LICENSOR has no ability to
evaluate the commercial potential of any PATENT RIGHTS, LICENSED PRODUCT or
LICENSED SERVICES or other license or rights granted in this AGREEMENT. It is
therefore incumbent upon COMPANY to evaluate the rights, products and services
in question, to examine the materials and information provided by LICENSOR and
to determine for itself the validity of any PATENT RIGHTS, its freedom to
operate, and the value of any LICENSED PRODUCTS or LICENSED SERVICES or other
rights granted.

ARTICLE 3

FEES, ROYALTIES, & PAYMENTS

3.1 License Fee. COMPANY shall pay to LICENSOR within [###] of the EFFECTIVE
DATE a license fee as set forth in Exhibit B. LICENSOR will not submit an
invoice for the license fee, which is nonrefundable and shall not be credited
against royalties or other fees. Time is of the essence with respect to payment
of this fee. This AGREEMENT shall be null and void ab initio if the License Fee
is not received within [###] of the EFFECTIVE DATE.

3.2 Minimum Annual Royalties. COMPANY shall pay to LICENSOR minimum annual
royalties as set forth in Exhibit B. These minimum annual royalties shall be due
[###] on January 1 following each anniversary of the EFFECTIVE DATE beginning
with the first anniversary, and shall be payable within [###] thereafter. For
clarity, the first minimum annual royalty payment, for the calendar year 2014,
shall be due on January 1, 2015, and payable no later than [###]. Running
royalties accrued under Paragraph 3.3 and paid to LICENSOR for a given calendar
year shall be credited against the minimum annual royalties due for such
calendar year. For example, running royalties accrued under and paid to LICENSOR
during calendar year 2015 shall be credited only against the minimum annual
royalty payment due and payable no later than [###].

3.3 Running Royalties. COMPANY shall pay to LICENSOR a running royalty as set
forth in Exhibit B, for LICENSED PRODUCT(S) and LICENSED SERVICE sold by
COMPANY, AFFILIATED COMPANIES and/or SUBLICENSEE(S), based on NET SALES for the
Term of this AGREEMENT. Such payments shall be due semi-annually (June 30th and
December 31st) and shall be payable within [###] of the end of each half year.
Such royalties shall [###] based on [###] related to LICENSED PRODUCTS and
LICENSED SERVICES.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this AGREEMENT, in order to insure
LICENSOR the full royalty and other payments contemplated hereunder, COMPANY
agrees that in the event any LICENSED PRODUCT(S) or LICENSED SERVICES shall be
sold to a corporation, firm or association (the “PURCHASER”) with which COMPANY
shall have any agreement, understanding or arrangement with respect to
consideration (such as, among other things, an option to purchase stock or
actual stock ownership, or an arrangement involving division of profits or
special rebates or allowances) received by COMPANY with respect to sale of such
LICENSED PRODUCT(S) or LICENSED SERVICES, the royalties to be paid hereunder to
LICENSOR for such LICENSED PRODUCT(S) or LICENSED SERVICES shall be based upon
the greater of: 1) the [###] of the LICENSED PRODUCT(S) or LICENSED SERVICES as
of the date that COMPANY receives such consideration from such PURCHASER, or 2)
the [###] of LICENSED PRODUCT(S) or LICENSED SERVICES paid by the PURCHASER.

3.4 SUBLICENSE CONSIDERATION. In addition to the running royalty as set forth
under Paragraph 3.3, COMPANY shall pay to LICENSOR, as set forth on Exhibit B a
percentage of SUBLICENSE CONSIDERATION. Any SUBLICENSE CONSIDERATION payment due
to LICENSOR shall be due within [###] of the end of the six (6) month calendar
period in which any SUBLICENSE CONSIDERATION was received, [###]. Such payment
shall be accompanied by a detailed written report setting forth the nature and
scope of the rights granted, and the total consideration received. COMPANY shall
not directly or indirectly accept [###].

3.5 Milestone Payments. COMPANY shall pay to LICENSOR the milestone payments as
set forth in Exhibit C for the term of this AGREEMENT. For the avoidance of
doubt, clinical trials of LICENSED PRODUCT conducted by COMPANY or on its behalf
by other entities with respect to which COMPANY owns or has the right to use the
data resulting therefrom and has an obligation to report such results to the
regulatory authority having jurisdiction over the conduct of human clinical
trials and the approval of products for human use in the jurisdiction where such
clinical trials are conducted, including ongoing clinical trials at Fred
Hutchinson Cancer Research Center sponsored by COMPANY, shall be considered for
determining achievement of milestones. All non-US taxes (excluding any taxes
based on LICENSOR’S income) related to milestone payments shall be paid by
COMPANY and shall not be deducted from payments due to LICENSOR.

3.6 Patent Prosecution Reimbursement. COMPANY will reimburse LICENSOR, within
thirty (30) days of the EFFECTIVE DATE the amount of [###] for costs associated
with the preparation, filing, maintenance, and prosecution of PATENT RIGHTS
incurred by LICENSOR on or before the EFFECTIVE DATE. In accordance with
Paragraph 4.1 below, COMPANY will reimburse LICENSOR, within [###] of the
receipt of an invoice from LICENSOR, for all reasonable costs associated with
the preparation, filing, maintenance, and prosecution of PATENT RIGHTS in the
LICENSED FIELD incurred by LICENSOR subsequent to the EFFECTIVE DATE.

3.7 Form of Payment. All payments under this AGREEMENT shall be made in U.S.
Dollars. Checks are to be made payable to “St. Jude Children’s Research
Hospital”. Wire transfers may be made using the following information:

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

Acct Name: St. Jude Children’s Research Hospital, Master Concentration Account

Acct Number: [###]

Bank Name: First Tennessee Bank

Bank Swift: FTNMUS44

Bank ABA #: 084-000026

Bank Address: Post Office Box 84

Memphis, TN 38101

USA

COMPANY shall be responsible for any and all costs associated with wire
transfers and shall include a reference to this AGREEMENT in any wire transfer
payment. Payments made by check should be sent to the following address:

St. Jude Children’s Research Hospital

P.O. Box 1000, Department # 516

Memphis, TN 38148-0516

3.8 Late Payments. In the event that any payment due hereunder is not made when
payable, the payment shall accrue interest beginning on the tenth day following
the due date thereof, calculated at the rate of [###] per month from the date
said payment is due, provided however, that in no event shall said annual
interest rate exceed the maximum legal interest rate for corporations. Each such
payment when made shall be accompanied by all interest so accrued. Said interest
and the payment and acceptance thereof shall not negate or waive the right of
LICENSOR to seek any other remedy, legal or equitable, to which it may be
entitled because of the delinquency of any payment including, but not limited to
termination of this AGREEMENT as set forth in Article 9.

3.9 Withholding Taxes. Notwithstanding that LICENSOR is a tax-exempt entity
under the United States Internal Revenue Code, as amended, in the event that
payments due to LICENSOR in respect of NET SALES in jurisdictions other than the
United States are subject to required withholding, such taxes shall be deducted
by COMPANY (or its SUBLICENSEES) from such payment prior to remittance, and
shall be paid over to the relevant taxing authorities when due. COMPANY shall
promptly furnish LICENSOR evidence of any such taxes withheld and of payment
thereof, and shall render reasonable assistance to LICENSOR in connection with
its invocation of available procedures to seek refund of such payments.

ARTICLE 4

PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

4.1 Prosecution & Maintenance. LICENSOR [###] shall be the PARTY responsible for
the filing, prosecution and maintenance of patents and patent applications
specified under PATENT RIGHTS and, subject to the terms and conditions of this
AGREEMENT, COMPANY shall be licensed thereunder. Title to all such patents and
patent applications shall reside in LICENSOR. LICENSOR shall have full and
complete control over all patent matters in connection therewith under the
PATENT RIGHTS, provided however, that LICENSOR shall

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

(a) cause its patent counsel, reasonably acceptable to COMPANY, to timely copy
COMPANY on all official actions and written correspondence with any patent
office, and (b) allow COMPANY and/or counsel appointed by COMPANY an opportunity
and reasonably sufficient time to comment and advise LICENSOR with respect
thereto. The exercise of such right by COMPANY shall not interfere with the
timely filing or submission of any document with, or response to, any official
patent office. LICENSOR shall consider in good faith and reasonably incorporate
all comments and advice from COMPANY, to the extent that they would tend to
cover in more specificity, support or expand the scope of rights sought. By
concurrent written notification to LICENSOR and its patent counsel at least
[###] in advance of any filing or response deadline, or fee due date, COMPANY
may elect not to have a patent application filed in any particular country or
not to pay expenses associated with prosecuting or maintaining any patent
application or patent within PATENT RIGHTS, provided that COMPANY pays for [###]
incurred up to LICENSOR’S receipt of such notification. Failure to provide such
notification can be considered by LICENSOR to be COMPANY’s authorization to
proceed [###]. Upon such notification, at LICENSOR’S own expense, LICENSOR may
file, prosecute, and/or maintain such patent applications or patent within the
PATENT RIGHTS with respect to which COMPANY has made the foregoing decision(s)
(collectively, the “COMPANY-DECLINED PATENTS”), and any rights or license
granted hereunder held by COMPANY, AFFILIATED COMPANIES or SUBLICENSEE(S)
relating to COMPANY-DECLINED PATENTS shall terminate.

4.2 Notification. Each PARTY will notify the other promptly in writing when any
infringement by a third party is uncovered or suspected.

4.3 Infringement.

a. General. Except as is set forth in Paragraph 4.3b, COMPANY shall have the
first right to conduct and control, [###], all patent litigation relating to the
PATENT RIGHTS during the Term, including the first right to enforce any patent
within PATENT RIGHTS against any infringement or alleged infringement thereof,
and shall at all times keep LICENSOR informed as to the status of all such
litigation. Before COMPANY may commence an action with respect to any
infringement of the PATENT RIGHTS, it must obtain the consent of LICENSOR, such
consent not to be unreasonably withheld. Thereafter, COMPANY may, in its sole
discretion and at its own expense, may institute suit against any such infringer
or alleged infringer and control and defend such suit in a manner consistent
with the terms and provisions hereof and recover any damages, awards or
settlements resulting therefrom, to be shared by COMPANY and LICENSOR in the
manner set forth below. However, no settlement, consent judgment or other
voluntary final disposition of the suit may be entered into without the prior
written consent of LICENSOR. LICENSOR shall not unreasonably withhold consent of
any settlement, consent judgment or other voluntary final disposition of suit
that does not admit the invalidity of any patent within PATENT RIGHTS and which
does not purport to admit any fault or wrongdoing on the part of LICENSOR.
LICENSOR shall reasonably cooperate in any such litigation, [###] including by
joining as a party if required by applicable law.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

If COMPANY elects not to enforce any patent within the PATENT RIGHTS, then it
shall so notify LICENSOR in writing within [###] of receiving notice that an
infringement or suspected infringement exists. LICENSOR may, in its sole
judgment and at its own expense, take steps to enforce any patent and commence,
control, settle, and defend any such suit in a manner consistent with the terms
and provisions hereof, and recover any damages, awards or settlements resulting
therefrom, to be shared by COMPANY and LICENSOR in the manner set forth below.
At LICENSOR’s request, COMPANY shall reasonably cooperate with any such
litigation, at LICENSOR’s expense.

b. [###]

c. Prospective Patent Litigation. With respect to any litigation controlled by
COMPANY pursuant to Paragraph 4.3a, COMPANY shall at all times keep LICENSOR
informed as to the status thereof and shall (a) cause its litigation counsel,
which counsel shall be reasonably acceptable to LICENSOR, to timely copy
LICENSOR on all official actions and written correspondence, and (b) allow
LICENSOR and counsel appointed by LICENSOR an opportunity and reasonably
sufficient time to comment and advise COMPANY with respect thereto, [###];
provided that [###] must be reasonable and reflect that COMPANY is controlling
the conduct of such litigation. COMPANY, in responding to the comments and
advice of LICENSOR, shall give careful consideration to the views of LICENSOR
and to potential effects on LICENSOR’S interests under this AGREEMENT and to
potential effects on the public interest in any such action. However, no
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the prior written consent of LICENSOR. LICENSOR
shall not unreasonably withhold consent of any settlement, consent judgment or
other voluntary final disposition of suit that does not admit the invalidity of
any patent within PATENT RIGHTS and which does not purport to admit any fault or
wrongdoing on the part of LICENSOR. LICENSOR shall cooperate fully with COMPANY
in connection with any litigation related to PATENT RIGHTS, [###]. Any recovery
obtained as a result of such litigation shall (i) first, go to reimburse the
PARTY controlling the litigation for its out of pocket costs in connection with
such litigation; (ii) second, from any damages awarded other than for willful
infringement, LICENSOR shall receive the equivalent of [###] based on the [###]
or [###] (i.e., an amount equal to [###]), and (iii) any damages awarded for
willful infringement shall go [###] percent ([###]%) to the PARTY controlling
the litigation and [###] percent ([###]%) shall go to the other PARTY.

ARTICLE 5

OBLIGATIONS OF THE PARTIES

5.1 Reports. COMPANY shall provide to LICENSOR the following written reports,
which reports shall be Confidential Information of COMPANY, according to the
following schedules.

(a) COMPANY shall provide semi-annual royalty reports, substantially in the
format of Exhibit D, or as may be otherwise agreed by the parties in writing and
due within [###] of the end of each calendar half year following the first
commercial sale of a LICENSED PRODUCT. Royalty Reports shall disclose the amount
of [###]. Payment of any such royalties due shall accompany such Royalty
Reports.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

(b) Until such time as COMPANY, an AFFILIATED COMPANY or a SUBLICENSEE(S) has
achieved a first commercial sale of a LICENSED PRODUCT, or received FDA market
approval, COMPANY shall provide annual diligence reports, due within [###] of
the end of every December following the EFFECTIVE DATE of this AGREEMENT. These
diligence reports shall describe COMPANY’s, AFFILIATED COMPANY’s or any
SUBLICENSEE(S)’s technical and other efforts towards meeting its obligations
under the terms of this AGREEMENT, particularly its progress toward achieving
the developmental milestones set forth in Exhibit C and shall explain any delays
experienced in achieving such milestones relative to the projected dates for
achievement set forth in Exhibit C.

(c) COMPANY shall further provide in conjunction with the reports due pursuant
to Paragraphs 5.1(a) and 5.1(b), the following information:

[###]

5.2 Records. COMPANY shall make and retain, for a period of [###] following the
period of each report required by Paragraph 5.1(a), true, complete and accurate
records, files and books of account containing all the data reasonably required
for the full computation and verification of sales and other information
required in Paragraph 5.1(a). Such books and records shall be in accordance with
generally accepted accounting principles consistently applied. COMPANY shall
permit the inspection of such records, files and books of account by LICENSOR’S
agent (the “Auditor”), which Auditor shall be a nationally recognized auditor
acceptable to COMPANY, such acceptance not to be unreasonably withheld, and
subject to obligations of confidentiality and nonuse owed to LICENSOR consistent
with the confidentiality and non-use obligations set forth in this Agreement.
Any such inspection shall occur during regular business hours upon [###] written
notice to COMPANY. Such inspection shall not be made more than once each
calendar year. All costs of such inspection shall be paid by LICENSOR, provided
that if any such inspection shall reveal that an error or omission has been made
resulting in an underpayment equal to [###], the costs of such inspection shall
be borne by COMPANY. As a condition to entering into any agreement, COMPANY
shall include in any agreement with its AFFILIATED COMPANIES or its
SUBLICENSEE(S) which permits such party to make, use, offer to sell, sell or
import the LICENSED PRODUCT(S) or LICENSED SERVICES, a provision requiring such
party to retain records of sales of LICENSED PRODUCT(S) or LICENSED SERVICES and
other information as required in Paragraphs 5.1(a) and this Paragraph 5.2 and
permit the Auditor to inspect such records as required by this Paragraph 5.2.
All information and records made available to the Auditor pursuant to this
Paragraph 5.2 shall be deemed to be and treated as Confidential Information of
COMPANY pursuant to Article 8.

5.3 Commercially Reasonable Efforts. COMPANY shall exercise commercially
reasonable efforts to develop and to introduce the LICENSED PRODUCT(S) and/or
LICENSED SERVICES into the commercial market as soon as practicable, consistent
with sound and reasonable business practice and judgment; thereafter, until the
expiration or termination of this AGREEMENT, COMPANY shall endeavor to keep
LICENSED PRODUCT(S) and LICENSED SERVICES reasonably available to the public.
COMPANY shall also exercise commercially reasonable efforts to develop LICENSED
PRODUCT(S) suitable for different indications within the LICENSED FIELD, so that
the PATENT RIGHTS can be commercialized as broadly and as speedily as good
scientific, clinical and business judgment would deem possible. Development
Milestones for the LICENSED PRODUCTS are detailed in Exhibit C.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

COMPANY shall notify LICENSOR well in advance if COMPANY believes that it will
fail to achieve the Development Milestones in the expected timeframe as detailed
in Exhibit C despite its exercise of commercially reasonable and diligent
efforts.

If COMPANY fails to achieve any of the Development Milestones described in
Exhibit C within the timeframes specified due to causes that are beyond the
reasonable control of COMPANY, (e.g., regulatory action or delay, low patient
enrollment, in each case, provided that the COMPANY has conducted the relevant
activities in a reasonable manner), notwithstanding COMPANY’ s reasonable, good
faith efforts to achieve those milestones, then COMPANY will not be deemed in
default or breach of this AGREEMENT and the timeframe for achieving those
milestones will be deemed automatically extended by the time of the delay
reasonably attributable to the causes that were beyond COMPANY’s control as long
as COMPANY diligently and continuously pursues the achievement of such
milestones. A failure on the part of COMPANY [###] to pursue timely achievement
of the Development Milestones shall be deemed to be a failure within the control
of COMPANY.

In the event that the foregoing paragraph does not apply, if the COMPANY fails
to reach any milestone in Exhibit D for which a payment is required, then
COMPANY may extend that milestone completion date and all subsequent milestone
completion dates for a period of [###] (each a “Delayed Milestone”). In order to
be entitled to that extension, COMPANY shall, within [###] after the applicable
deadline for the achievement of the applicable milestone (i) pay to LICENSOR
[###] of the Milestone Payment that would otherwise have been due had COMPANY
timely achieved the applicable Milestone and (ii) [###]. If COMPANY fails to
reach any Delayed Milestone, then COMPANY may obtain a further [###] month
extension. In order to be entitled to the second extension, COMPANY shall,
within [###] after the deadline for the achievement of the unachieved Delayed
Milestone (a) pay to LICENSOR [###] of the Milestone Payment that would
otherwise have been due had COMPANY timely achieved the Delayed Milestone, and
(b) [###]. Total delays granted under this provision shall not exceed [###]
months. Notwithstanding the above, with regard to milestone 1(g) on Exhibit C
([###]), in the event that COMPANY fails to timely achieve this milestone and
seeks one or more extensions under this paragraph the payment due for any such
extension shall be $[###].

Subject to the terms of this Paragraph 5.3, failure by COMPANY or its
SUBLICENSEES to achieve the Development Milestones within the extended timeframe
or to diligently and continuously purse the achievement of the Milestones shall
be a breach of Paragraph 5.3, and may result in the [###]. In the event COMPANY
ceases all activities directed at the development and commercialization of
LICENSED PRODUCT(S) and LICENSED SERVICES, the rights granted to COMPANY under
this AGREEMENT shall terminate immediately without further action of either
PARTY.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

5.4 Obligations. In the event that LICENSOR determines that COMPANY, AFFILIATED
COMPANIES or SUBLICENSEES, have not fulfilled their obligations under Paragraph
5.3, LICENSOR shall furnish COMPANY with written notice of such determination at
which time the provisions of Paragraph 5.3 shall apply.

5.5 Patent Acknowledgement. COMPANY agrees that all packaging containing
individual LICENSED PRODUCT(S) sold by COMPANY, AFFILIATED COMPANIES and
SUBLICENSEE(S) will be marked with the number of the applicable patent(s)
licensed hereunder in accordance with each country’s patent laws, and that
patent marking requirements will otherwise be complied with.

5.6 Patent Term Extensions. COMPANY and LICENSOR agree that LICENSOR may, in its
sole discretion, elect to extend the term of any patents within the PATENT
RIGHTS will be extended by all means provided by law or regulation, including
without limitation extensions provided under U.S. law at 35 U.S.C. §§154(b) and
156. COMPANY hereby agrees to provide LICENSOR with all necessary assistance in
securing such extensions, including without limitation, providing all
information regarding applications for regulatory approval, approvals granted,
and the timing of same.

5.7 Challenge to Validity/Enforceability of PATENT RIGHTS by COMPANY. If COMPANY
challenges the validity or enforceability of PATENT RIGHTS maintain this
AGREEMENT in force during such challenge, and LICENSOR in its sole discretion
determines not to terminate the AGREEMENT, then COMPANY shall reimburse LICENSOR
for any and all costs incurred in defense of such proceedings, including without
limitation attorney’s fees, expert witness fees and court costs, within [###] of
each invoice for same submitted to COMPANY by LICENSOR or LICENSOR’s counsel.
Failure to timely reimburse such costs will constitute a material breach of this
AGREEMENT. In addition, any payments required hereunder must be timely made in
full when due, in cash and readily available funds; and once paid, no such
amounts will be subject to replevin, refund or recovery by COMPANY or AFFILIATED
COMPANIES or SUBLICENSEES, irrespective of whether such challenge was
successful.

ARTICLE 6

REPRESENTATIONS

6.1 Representations by LICENSOR. Except for (i) the rights of the Government of
the United States of America and (ii) in connection with the transfer of
biological materials for academic research purposes, LICENSOR represents and
warrants that: (a) the execution, delivery and performance of this AGREEMENT
have been duly authorized by all necessary corporate action on the part of
LICENSOR, (b) it is the owner of the entire right, title, and interest in and to
the PATENT RIGHTS, (c) it has the sole right to grant licenses thereunder,
(d) it has not granted licenses thereunder or liens, encumbrances, security
interests or restrictions to any other entity that would conflict with the
rights granted hereunder except as stated herein, and (e) Exhibit A contains a
complete list of all current patent applications and patents owned (in whole and
in part) by LICENSOR as of the EFFECTIVE DATE relating to [###]. LICENSOR
covenants that it will not grant during the term of this AGREEMENT any right,
license or interest in the PATENT RIGHTS,

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

or any portion thereof, inconsistent with the license granted to COMPANY herein.
LICENSOR does not warrant the validity of any patents within the PATENT RIGHTS
or that practice under such patents shall be free of infringement of third party
intellectual property rights, and COMPANY assumes all responsibility and
liability for any such infringement. EXCEPT AS EXPRESSLY SET FORTH IN THIS
PARAGRAPH 6.1, COMPANY AND AFFILIATED COMPANIES AGREE THAT THE PATENT RIGHTS ARE
PROVIDED “AS IS”, AND THAT LICENSOR MAKES NO REPRESENTATION OR WARRANTY WITH
RESPECT TO THE PERFORMANCE OF LICENSED PRODUCT(S) OR LICENSED SERVICES INCLUDING
THEIR SAFETY, EFFECTIVENESS, OR COMMERCIAL VIABILITY. LICENSOR DISCLAIMS ALL
WARRANTIES WITH REGARD TO PRODUCT(S) AND SERVICES LICENSED UNDER THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ALL WARRANTIES, EXPRESSED OR IMPLIED, OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, LICENSOR ADDITIONALLY DISCLAIMS ALL
OBLIGATIONS AND LIABILITIES ON THE PART OF LICENSOR AND INVENTORS, FOR DAMAGES,
INCLUDING, BUT NOT LIMITED TO, DIRECT, INDIRECT, SPECIAL, AND CONSEQUENTIAL
DAMAGES, ATTORNEYS’ AND EXPERTS’ FEES, AND COURT COSTS (EVEN IF LICENSORS HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, FEES OR COSTS), ARISING OUT OF
OR IN CONNECTION WITH THE MANUFACTURE, USE, IMPORTATION, OFFER FOR SALE OR SALE
OF THE PRODUCT(S) AND SERVICES LICENSED UNDER THIS AGREEMENT. COMPANY,
AFFILIATED COMPANIES AND SUBLICENSEE(S) ASSUME ALL RESPONSIBILITY AND LIABILITY
FOR LOSS OR DAMAGE CAUSED BY A PRODUCT OR SERVICE MANUFACTURED, USED, OR SOLD BY
COMPANY, ITS SUBLICENSEE(S) AND AFFILIATED COMPANIES WHICH IS A LICENSED
PRODUCT(S) OR LICENSED SERVICE AS DEFINED IN THIS AGREEMENT.

6.2 Representations by COMPANY. COMPANY represents and warrants that: (a) It is
a corporation duly organized and validly existing under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to enter into this AGREEMENT, (b) it is duly authorized by all
requisite action to execute, deliver and perform this AGREEMENT and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to its obligations under any other
agreement and (c) it has duly executed and delivered this AGREEMENT.

ARTICLE 7

INDEMNIFICATION

7.1 Indemnification. COMPANY hereby agrees to, and shall, indemnify, defend,
with counsel reasonably acceptable to LICENSOR, and hold LICENSOR, the American
Lebanese Syrian Associated Charities, Inc. (ALSAC; a non-profit, 501(c)(3)
corporation which supports LICENSOR), their present and former trustees,
directors, governors, officers, INVENTORS of PATENT RIGHTS, agents, faculty,
employees and students harmless as against any claims, demands, damages
consequential, judgments, fees (including reasonable attorneys’ fees), expenses,
or other costs arising from or incidental to a breach of any representation,
warranty or

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

covenant made by COMPANY in this AGREEMENT, any product liability, intellectual
property infringement or other lawsuit, claim, demand or other action brought by
a third party as [###], whether or not LICENSORS or said INVENTORS, either
jointly or severally, are named as a party defendant in any such lawsuit and
whether or not LICENSOR or the INVENTORS are alleged to be negligent or
otherwise responsible for any injuries to persons or property. [###]. The
obligation of COMPANY to defend, indemnify and hold harmless as set out in this
Paragraph shall survive the termination of this AGREEMENT, shall continue even
after grant, license or assignment of rights and responsibilities to an
AFFILIATED COMPANY or SUBLICENSEE, and shall include the obligation to indemnify
against any damages awarded a third party, including consequential or indirect
damages. COMPANY shall require any AFFILIATED COMPANY practicing the PATENT
RIGHTS and any SUBLICENSEE to agree to indemnification provisions in favor of
LICENSOR substantially similar to the above.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality. If necessary, the Parties will exchange information they
consider to be confidential, including but not limited to the terms of this
AGREEMENT and any reports or information provided by COMPANY pursuant to Article
5 (“Confidential Information”). The recipient of such information agrees to
accept the disclosure of said information. The recipient of Confidential
Information agrees to employ all reasonable efforts to maintain the Confidential
Information secret and confidential, such efforts to be no less than the degree
of care employed by the recipient to preserve and safeguard its own confidential
information. The Confidential Information shall not be disclosed or revealed to
anyone except officers, directors, employees and contractors of the recipient
who (i) have a need to know the Confidential Information, (ii) are subject to
obligations of confidentiality and non-use substantially similar to those set
forth in this Article 8, and (iii) have been advised by the recipient of the
confidential nature of the Confidential Information and that the Confidential
Information shall be treated accordingly.

The obligations of this Paragraph shall also apply to AFFILIATED COMPANIES
and/or SUBLICENSEE(S) that are provided such Confidential Information by
COMPANY. LICENSOR’S, COMPANY’s, AFFILIATED COMPANIES’, and SUBLICENSEES’
obligations under this Paragraph shall extend until [###] of this AGREEMENT.

8.2 Exceptions. The recipient’s obligations under Paragraph 8.1 shall not extend
to any part of the Confidential Information:

 

  a. that can be demonstrated to have been in the public domain or publicly
known and readily available to the trade or the public prior to the date of the
disclosure; or

 

  b. that can be demonstrated, from written records to have been in the
recipient PARTY’ s possession or readily available to the recipient PARTY from
another source not under obligation of secrecy to the disclosing PARTY prior to
the disclosure; or

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

  c. that becomes part of the public domain or publicly known by publication or
otherwise, not due to any unauthorized act by the recipient PARTY; or

 

  d. that is demonstrated from written records to have been developed by or for
the receiving PARTY without reference to Confidential Information disclosed by
the disclosing PARTY.

 

  e. that is required to be disclosed by law, government regulation or court
order.

8.3 Right to Publish. LICENSOR may publish manuscripts, abstracts or the like
describing the PATENT RIGHTS and inventions contained therein provided no
Confidential Information of COMPANY as defined in Paragraph 8.1, is included or
LICENSOR first obtains written approval from COMPANY to include such
Confidential Information in any such public disclosure. Otherwise, LICENSOR and
the INVENTORS shall be free to publish manuscripts and abstracts or the like
without prior approval. The text of the proposed manuscripts, abstracts or the
like containing any COMPANY Confidential Information must be provided to COMPANY
at least [###] prior to the date of submission for consideration for
manuscripts, abstracts or the like in order to provide COMPANY an opportunity to
comment on such proposed manuscripts, abstracts or the like and determine if
COMPANY Confidential Information is disclosed therein. In the event that COMPANY
so comments prior to such intended submission date, LICENSOR shall delay
submission of such manuscripts, abstracts or the like [###] beyond such intended
submission date and, during such [###] period, engage in good faith discussion
of such comments with COMPANY, and consider in good faith the modification of
such proposed manuscripts, abstracts or the like pursuant to such comments, but
LICENSOR will have no obligation to accept or make such modifications. Upon the
request of COMPANY, LICENSOR shall remove any COMPANY Confidential Information
from any proposed manuscripts, abstracts or the like.

ARTICLE 9

TERM & TERMINATION

9.1 Term. The term of this AGREEMENT shall commence on the EFFECTIVE DATE and
shall continue, in each country, until the date of expiration of the last to
expire VALID CLAIM included within PATENT RIGHTS in that country.

9.2 Termination by Either PARTY. This AGREEMENT may be terminated by either
COMPANY or LICENSOR, in the event that the other PARTY (a) to the extent
permissible under applicable and prevailing law, files or has filed against it a
petition under the Bankruptcy Act, makes an assignment for the benefit of
creditors, has a receiver appointed for it or a substantial part of its assets,
or otherwise takes advantage of any statute or law designed for relief of
debtors or (b) fails to perform or otherwise breaches any of its obligations
hereunder, if, following the giving of notice by the terminating PARTY of its
intent to terminate and stating the grounds therefor, the PARTY receiving such
notice shall not have cured such failure or breach within sixty (60) days. In no
event, however, shall such notice or intention to terminate be deemed to waive
any rights to damages or any other remedy which the PARTY giving notice of
breach may have as a consequence of such failure or breach.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

9.3 Termination by COMPANY. COMPANY may terminate this AGREEMENT and the license
granted herein as to any patent application or patent within the PATENT RIGHTS,
for any reason, upon giving LICENSOR [###] written notice.

9.4 Termination by LICENSOR. Except as may be otherwise expressly set forth in
this AGREEMENT, in the event COMPANY breaches or defaults in the performance of
its obligations under this AGREEMENT, LICENSOR may terminate this AGREEMENT and
the licenses granted herein upon [###] written notice, subject to cure thereof
by COMPANY in accordance with Paragraphs 5.3 and 5.4.

9.5 Obligations and Duties upon Termination. If this AGREEMENT is terminated,
the PARTIES shall be released from all obligations and duties imposed or assumed
hereunder to the extent so terminated, except as expressly provided to the
contrary in this AGREEMENT. Upon termination subject to Paragraph 9.6, each
PARTY shall cease any further use of the Confidential Information received from
the other PARTY. Termination of this AGREEMENT, for whatever reason, shall not
affect the obligation of any PARTY to make any payments for which it is liable
prior to or upon such termination. Termination shall not affect LICENSOR’S right
to recover unpaid royalties, fees, reimbursement for patent expenses, or other
forms of financial compensation owed prior to termination. Upon termination,
COMPANY shall submit a final royalty report to LICENSOR and any royalty payments
(if after first commercial sale of LICENSED PRODUCTS), fees, unreimbursed patent
expenses and other financial compensation due to LICENSOR shall become
immediately payable. Furthermore, upon termination of this AGREEMENT, all rights
in and to the PATENT RIGHTS shall revert immediately to LICENSOR at no cost to
LICENSOR. Upon any termination of this AGREEMENT, any SUBLICENSEE(S) shall
become, with such SUBLICENSEE(S)’ agreement, a direct licensee of LICENSOR,
provided that (a) such SUBLICENSEE(S) cure any default of the COMPANY of which
they are legally capable, including in all events paying all amounts due under
this AGREEMENT, (b) such SUBLICENSEE(S) was not the cause of terminations, and
(c) LICENSOR’S obligations to SUBLICENSEE(S) are no greater than LICENSOR’S
obligations to COMPANY under this AGREEMENT and the SUBLICENSEE’S obligations to
LICENSOR are no greater than the obligations of COMPANY to LICENSOR under this
AGREEMENT. COMPANY shall provide written notice of such to each SUBLICENSEE(S)
with a copy of such notice provided to LICENSOR.

9.6 COMPANY may, within [###] of the effective date of any termination of this
AGREEMENT, sell all LICENSED PRODUCTS and parts therefor that it has on hand at
the date of termination, if COMPANY pays to LICENSOR the earned royalty thereon.

ARTICLE 10

MISCELLANEOUS

10.1 Use of Name or Logo. Neither LICENSOR nor COMPANY shall use the name, image
or logo of the other PARTY, or the name of an affiliate, a current of former
staff member, employee, student or affiliated physician or faculty of the other
PARTY, or any adaptation thereof, in any advertising, promotional or sales
literature without the prior written approval of the PARTY.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

10.2 Notification of Promotion and Acknowledgment of Contributions. COMPANY
shall notify the LICENSOR in writing at least [###] in advance of any press
release or promotional communication related to LICENSED PRODUCTS or LICENSED
SERVICES or from any innovations that are a downstream result of research
involving the LICENSED PRODUCTS or LICENSED SERVICES to determine whether the
LICENSOR wishes to be acknowledged. Promotional communications include online
content, brochures, advertising or public presentations. For any such release or
promotion, COMPANY shall include, at the LICENSOR’S discretion, [###].

10.3 No Partnership. Nothing in this AGREEMENT shall be construed to create any
agency, employment, partnership, joint venture or similar relationship between
LICENSOR and COMPANY other than that of a licensor/licensee. Neither LICENSOR
nor COMPANY shall have any right or authority whatsoever to incur any liability
or obligation (express or implied) or otherwise act in any manner in the name or
on the behalf of the other, or to make any promise, warranty or representation
binding on the other.

10.4 Notice of Claim. Each, LICENSOR and COMPANY, shall give the other or its
representative immediate notice of any suit or action filed, or prompt notice of
any claim made, against them arising out of the performance of this AGREEMENT or
arising out of the practice of the inventions licensed hereunder.

10.5 Insurance. Prior to initial human testing or FIRST COMMERCIAL SALE of any
LICENSED PRODUCT(S) or LICENSED SERVICES as the case may be and thereafter until
[###], COMPANY and SUBLICENSEES shall establish and maintain insurance coverage
in such country in the minimum amount of [###], to cover any liability arising
from COMPANY’S indemnification obligations under Article 7 above with respect to
such human testing or commercial sale of LICENSED PRODUCT(S) or LICENSED
SERVICE, and prior to the expiration of such period shall obtain tail coverage
for the same limits. Prior to initial human testing or FIRST COMMERCIAL SALE of
any LICENSED PRODUCT(S) as the case may be and thereafter until [###], COMPANY
and SUBLICENSEES shall establish and maintain, in each country in which COMPANY,
an AFFILIATED COMPANY or SUBLICENSEE(S) shall test or sell LICENSED PRODUCT(S),
product liability or other appropriate insurance coverage in the minimum amount
of [###], and prior to the expiration of such period shall obtain tail coverage
for the same limits. COMPANY will annually present evidence, in the form of a
statement in the annual report to LICENSOR that such coverage is being
maintained. Upon LICENSOR’S request, COMPANY will furnish LICENSOR with a
Certificate of Insurance of each insurance policy obtained. LICENSOR and ALSAC
shall be listed as additional insureds in COMPANY’s, AFFILIATED COMPANIES’ and
SUBLICENSEES’ said insurance policies. If such insurance is underwritten on a
‘claims made’ basis, COMPANY agrees that any change in underwriters during the
term of this AGREEMENT and thereafter so long as LICENSED PRODUCTS are being
sold will require the purchase of ‘prior acts’ coverage to ensure that coverage
will be continuous throughout the Term of this AGREEMENT and thereafter until
[###] following expiration dating of the last batch of LICENSED PRODUCT
manufactured. All such insurance shall be primary and non-contributory. All such
insurers shall have a minimum financial rating by A.M Best of [###].

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

10.6 Governing Law and Venue. Any legal action arising from this AGREEMENT shall
be brought in Memphis, Tennessee and shall be governed by the law of the State
of Tennessee, without regard to the conflicts of laws provisions thereof.

10.7 Notice. All notices or communication required or permitted to be given by
either PARTY hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, or sent by
overnight courier, such as Federal Express, to the other PARTY at its respective
address set forth below or to such other address as one PARTY shall give notice
of to the others from time to time hereunder or if sent by facsimile to the
other PARTY at its respective facsimile number provided below and receipt is
acknowledged. Mailed notices shall be deemed to be received on the third
business day following the date of mailing. Notices sent by overnight courier
shall be deemed received the following business day.

 

If to COMPANY:    Chief Executive Officer    Juno Therapeutics, Inc.    8725 W.
Higgins Road, Suite 290    Chicago, IL 60631 If to ST. JUDE:    Director, Office
of Technology Licensing    St. Jude Children’s Research Hospital    262 Danny
Thomas Place, Mail Stop 742    Memphis, Tennessee    Phone: (901) 595-2342   
Fax: (901) 595-3148

10.8 Compliance with All Laws. In all activities undertaken pursuant to this
AGREEMENT, LICENSOR and COMPANY covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

10.9 Successors and Assigns. Neither this AGREEMENT nor any of the rights or
obligations created herein, except for the right to receive any remuneration
hereunder, may be assigned by either PARTY, in whole or in part, without the
prior written consent of the other PARTY, except that either PARTY shall be free
to assign this AGREEMENT without the consent of the other party (i) to any
AFFILIATED COMPANY at least having an ability comparable to COMPANY in
performing under this AGREEMENT, or (ii) in the case of the COMPANY, in
connection with any sale of substantially all of its assets of COMPANY relating
to this AGREEMENT, but in each case, shall provide written notice of such
assignment and assumption along with an executed copy thereof or of the written
notice of a change of control, as the case may be, within thirty (30) days of
its occurrence. This AGREEMENT shall bind and inure to the benefit of the
successors and permitted assigns of the PARTIES hereto.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

10.10 No Waivers; Severability. No waiver of any breach of this AGREEMENT shall
constitute a waiver of any other breach of the same or other provision of this
AGREEMENT, and no waiver shall be effective unless made in writing. Any
provision hereof prohibited by or unenforceable under any applicable law of any
jurisdiction shall as to such jurisdiction be deemed ineffective and deleted
herefrom without affecting any other provision of this AGREEMENT. It is the
desire of the PARTIES hereto that this AGREEMENT be enforced to the maximum
extent permitted by law, and should any provision contained herein be held by
any governmental agency or court of competent jurisdiction to be void, illegal
and unenforceable, the PARTIES shall negotiate in good faith for a substitute
term or provision which carries out the original intent of the PARTIES.

10.11 Entire Agreement; Amendment. COMPANY and LICENSOR acknowledge that they
have read this entire AGREEMENT and that this AGREEMENT, including the attached
Exhibits constitutes the entire understanding and contract between the PARTIES
hereto and supersedes any and all prior or contemporaneous oral or written
communications with respect to the subject matter hereof. It is expressly
understood and agreed that (i) there being no expectations to the contrary
between the PARTIES hereto, no usage of trade, verbal agreement or another
regular practice or method dealing within any industry or between the PARTIES
hereto shall be used to modify, interpret, supplement or alter in any manner the
express terms of this AGREEMENT; and (ii) this AGREEMENT shall not be modified,
amended or in any way altered except by an instrument in writing signed by both
of the PARTIES hereto.

10.12 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any PARTY hereto,
shall impair any such right, power or remedy to such PARTY nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or waiver or acquiescence in any similar breach or default, or be
deemed a waiver or acquiescence of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any PARTY of any breach or default under this
AGREEMENT, or any waiver on the part of any PARTY of any provisions or
conditions of this AGREEMENT, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies either under
this AGREEMENT or by law or otherwise afforded to any PARTY, shall be cumulative
and not alternative.

10.13 Force Majeure. If a PARTY fails to fulfill its obligations hereunder
(other than an obligation for the payment of money), when such failure is due to
an act of God, or other circumstances beyond its reasonable control, including
but not limited to fire, flood, civil commotion, riot, war (declared and
undeclared), revolution, epidemics, terrorism, earthquake or embargoes, then
said failure shall be excused for the duration of such event and for such a time
thereafter as is reasonable to enable the parties to resume performance under
this AGREEMENT, provided however, that in no event shall such time extend for a
period of more than one hundred eighty (180) days.

10.14 Further Assurances. Each PARTY shall, at any time, and from time to time,
prior to or after the EFFECTIVE DATE of this AGREEMENT, at reasonable request of
the other PARTY, execute and deliver to the other such instruments and documents
and shall take such actions as may be required to more effectively carry out the
terms of this AGREEMENT.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

10.15 Survival. The provisions of Paragraphs 3.2 – 3.8 (with respect to fees and
other amounts accruing prior to termination, and in connection with sales after
termination pursuant to Paragraphs 9.5 and 9.6, shall survive expiration or
termination of the AGREEMENT. All representations, warranties, covenants and
agreements made herein and which by their express terms or by implication are to
be performed after the expiration and/or termination hereof, or are prospective
in nature, shall survive such expiration and/or termination, as the case may be.
This shall include Paragraphs 5.1 (Reports), 5.2 (Records), and Articles 7, 8,
and 10.

10.16 No Third Party Beneficiaries. Nothing in this AGREEMENT shall be construed
as giving any person, firm, corporation or other entity, other than the PARTIES
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this AGREEMENT or any provision hereof.

10.17 Headings. Article headings are for convenient reference and not a part of
this AGREEMENT. All Exhibits are incorporated herein by this reference.

10.18 Counterparts. This AGREEMENT may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this AGREEMENT shall take effect as of the EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.

 

JUNO THERAPEUTICS, INC.      ST. JUDE CHILDREN’S RESEARCH HOSPITAL, INC.

/s/ Hans Bishop

    

/s/ William E. Evans

Name: Hans Bishop      Name: William E. Evans Title: CEO      Title: Director
and CEO

Dec 3rd, 2013

    

Dec 3, 2013

(Date)      (Date)

EXHIBIT A. PATENT RIGHTS LIST

EXHIBIT B. LICENSE FEE & ROYALITIES

EXHIBIT C. DEVELOPMENTAL MILESTONES & MILESTONE PAYMENTS

EXHIBIT D: SALES & ROYALTY REPORT FORM

EXHIBIT E: MATERIAL TRANSFER AGREEMENT – BASIC RESEARCH

EXHIBIT F; MATERIAL TRANSFER AGREEMENT – CLINICAL RESEARCH

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT A

PATENT RIGHTS LIST

U.S. Patent No. 8,399,645, titled “Chimeric Receptors with 4-1BB Stimulatory
Signaling Domain”

[###]

 

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE FEE & ROYALTIES

1. License Fee: The license fee due under Paragraph 3.1 within [###] of the
EFFECTIVE DATE is twenty-five million U.S. dollars ($25,000,000).

2. Minimum Annual Royalties: The minimum annual royalties pursuant to Paragraph
3.2 are:

 

  1st year—January 1, 2015:    One hundred thousand U.S. dollars ($100,000)  
2nd year—January 1, 2016:    One hundred thousand U.S. dollars ($100,000)  
January 1 of every year thereafter during the term of the Agreement:    Five
hundred thousand U.S. dollars ($500,000)

3. Royalties: The running royalty rate payable under Paragraph 3.3 is [###]
percent ([###]%) of NET SALES. [###]. If a LICENSED PRODUCT OR LICENSED SERVICE
is covered by more than one patent or patent application within the PATENT
RIGHTS, [###].

4. SUBLICENSE CONSIDERATION: The SUBLICENSE CONSIDERATION payable under
Paragraph 3.4 is as follows:

LICENSOR shall receive [###] of SUBLICENSE CONSIDERATION.

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT C

[###]

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT D

[###]

 

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT E

[###]

 

[###] = REDACTED INFORMATION



--------------------------------------------------------------------------------

EXHIBIT F

[###]



--------------------------------------------------------------------------------

EXHIBIT 3.02(b)

Basis for Other Royalties

Section 9.3(h)(i) of the Penn-Novartis Collaboration sets out certain royalties
that are to be paid by Novartis to Penn, as specified in a table set forth in
that section (the “Table”). The following two tables, collectively, in this
Exhibit 3.02 restate the Table after giving effect to certain changes agreed by
Novartis and Penn in connection with the overall transactions contemplated by
this Agreement and reflect such royalty payment obligations between Novartis and
Penn as of the Effective Date (which shall form the basis for the calculation
contemplated under Section 3.02(b)). The calculation of such royalties take into
consideration the definition of “Initial CD19 Product” provided for in the
Penn-Novartis Collaboration since the royalties that may become due to Penn
under the Penn-Novartis Collaboration depend on (A) if the Initial CD19 Product
is a CART19 Product or a humanized CART19 Product and (B) if the Initial CD19
Product is not a CART19 Product or a humanized CART19 Product:

A. If the Initial CD19 Product is a CART19 Product or a humanized CART19
Product, then:

 

Worldwide Annual Net Sales of a Product (on a Product-by-Product basis)
during the applicable Calendar Year during the Royalty Term:

   I. Royalty Rate
Applicable to any Initial
CD19 Product:   II. Royalty Rate
Applicable to any
Product other
than an Initial
CD19 Product:

Portion less than or equal to $[***]:

   [***]%   [***]%

Portion greater than $[***], but less than or equal to $[***]:

   [***]%   [***]%

Portion greater than $[***]:

   [***]%   [***]%

B. If the Initial CD19 Product is not a CART19 Product or a humanized CART19
Product, then:

 

 

Worldwide Annual Net Sales of a Product (on a Product-by-Product
basis) during the applicable Calendar Year during the Royalty Term:

   I. Royalty Rate
Applicable to any
Initial CD19
Product:   IIA. Royalty Rate
Applicable to
CART19 Product
and any
humanized
CART19 Product:   IIB. Royalty Rate
Applicable to any
Product other than
an Initial CD19
Product or any
CART19 Product
and any humanized
CART19 Product:

Portion less than or equal to $[***]:

   [***]%   [***]%   [***]%

Portion greater than $[***], but less than or equal to $[***]:

   [***]%   [***]%   [***]%

Portion greater than $[***]:

   [***]%   [***]%   [***]%

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 3.06(a)(i)

LETTER TO THE EDITOR

NEW ENGLAND JOURNAL OF MEDICINE

“Dear [insert name of editor]:

We write to request that the New England Journal of Medicine publish the
following addendum in connection with the articles referenced below:

[***]

Thank you for your prompt consideration of this request.”

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 3.06(a)(ii)

LETTER TO THE EDITOR

SCIENCE TRANSLATIONAL MEDICINE

“Dear [insert name of editor]:

We write to request that Science Translational Medicine publish the following
addendum in connection with the article referenced below:

[***]

Thank you for your prompt consideration of this request.”

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 4.01

FORM OF ROYALTY REPORT

QUARTERLY SALES & ROYALTY REPORT

[***]

[***]

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

 

[***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 5.02

FORM OF DISMISSAL

(see attachment)

 



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

TRUSTEES OF THE UNIVERSITY OF

PENNSYLVANIA and NOVARTIS

PHARMACEUTICALS CORPORATION,

 

Plaintiffs and

Counter-Defendants,

 

v.

 

ST. JUDE CHILDREN’S RESEARCH

HOSPITAL, INC. and

JUNO THERAPEUTICS, INC.,

 

Defendants and

Counterclaimants.

 

  

 

Civil Action No. 2:13-CV-01502-SD

ST. JUDE CHILDREN’S RESEARCH

HOSPITAL, INC. and JUNO

THERAPEUTICS, INC.,

 

Counterclaimants,

 

v.

 

NOVARTIS PHARMACEUTICALS

CORPORATION and NOVARTIS

INSTITUTES FOR BIOMEDICAL

RESEARCH, INC.,

 

Counter-Defendants.

  

STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(ii)

Whereas Plaintiff Trustees of the University of Pennsylvania (“the University”),
Plaintiff and counterclaim-defendant Novartis Pharmaceuticals Corporation,
Counterclaim-defendant Novartis Institutes for Biomedical Research, Inc.
(together with Novartis Pharmaceuticals Corporation, “Novartis”), Defendant and



--------------------------------------------------------------------------------

Counterclaimant St. Jude Children’s Research Hospital, Inc. (“St. Jude”), and
Defendant and Counterclaimant Juno Therapeutics, Inc. (“Juno”) (the University,
Novartis, St. Jude and Juno, collectively, the “Parties”) have entered into
agreements resolving the above-captioned litigation, the Parties, through their
undersigned counsel, hereby stipulate and agree as follows:

 

1. Subject to paragraph 2 below, the above-captioned litigation, including all
claims, counterclaims and affirmative defenses, is dismissed with
prejudice. Subject to any contractual relationships that exist between or among
any of the Parties, each of the Parties is to bear its own costs and attorney’s
fees.;

 

2. The rights of the University and Novartis to assert non-infringement,
invalidity and unenforceability of U.S. Patent No. 8,399,645 by way of
counterclaim or defense in the event that the patent is, in the future, asserted
against them, are preserved.



--------------------------------------------------------------------------------

Dated: April     , 2015    Madeline M. Sherry (PA Bar I.D. No. 31549)    Abraham
C. Reich (PA Bar I.D. No. 20060) GIBBONS, P.C.    Robert S. Tintner (PA Bar I.D.
No. 73865) 1700 Two Logan Square    FOX ROTHSCHILD LLP 18th & Arch Streets   
2000 Market Street, 20th Floor Philadelphia, PA 19103-2769    Philadelphia, PA
19103-3222 Phone: 215-446-6201    Phone: 215-299-2000 Fax: 215-446-6311    Fax:
215-299-2150 David K. Barr (pro hac vice)    Morgan Chu (pro hac vice) Aaron
Stiefel (pro hac vice)    Andrei Iancu (pro hac vice) Richard A. De Sevo (pro
hac vice)    Alan J. Heinrich (pro hac vice) Abigail Langsam (pro hac vice)   
IRELL & MANELLA LLP KAYE SCHOLER LLP    1800 Avenue of the Stars, Suite 900 250
W. 55th Street    Los Angeles, CA 90067-4276 New York, NY 10019-9710    Phone:
310-277-1010 Phone: 212-836-8000    Fax: 310-203-7199 Fax: 212-836-8639      
Attorneys for Juno Therapeutics, Inc.

Attorneys for Novartis Pharmaceuticals Corporation

and Novartis Institutes for BioMedical Research, Inc.

      Daniel Segal (PA Bar I.D. No. 26218) Eric Kraeutler (PA Bar I.D.
No. 32189)    HANGLEY ARONCHICK SEGAL PUDLIN & John V. Gorman (PA Bar I.D.
No. 80631)    SCHILLER Deborah W. Frey (PA Bar I.D. No. 310717)    One Logan
Square, 27th Floor Aaron V. Skrypski (PA Bar I.D. No. 209336)    Philadelphia,
PA 19103 MORGAN, LEWIS & BOCKIUS LLP    Phone: 215-496-7300 1701 Market Street
   Philadelphia, PA 19103-2921    Glenn L. Krinsky (pro hac vice) Phone:
215-963-5000    JONES DAY Fax: 215-963-5001    555 South Flower Street, 50th
Floor    Los Angeles, CA 90071 Attorneys for Trustees of the University of   
Phone: 213-489-3939 Pennsylvania       Alan E. Friedman (pro hac vice)    FOLEY
& LARDNER LLP    555 South Flower Street, Suite 3500    Los Angeles, CA 90028   
213-972-4500    Attorneys for St. Jude Children’s Research Hospital,    Inc.



--------------------------------------------------------------------------------

EXHIBIT 8.03(d)

RECIPIENTS OF THE PENN CONSTRUCT

 

Institution

  

Contact(s)

  

Address

  

Date(s) of Transfer

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]   
[***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***] [***]    [***]    [***]    [***] [***]    [***]
   [***]    [***] [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***] [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

EXHIBIT 8.03(e)

THIRD PARTIES

Novartis Institutes for BioMedical Research, Inc.

250 Massachusetts Avenue

Cambridge, MA 02139



--------------------------------------------------------------------------------

EXHIBIT 13.10(a)

NOVARTIS STANDBY STATEMENT

Novartis and its co-party, the Trustees of the University of Pennsylvania, have
settled their litigation with St. Jude Children’s Research Hospital, Inc. and
Juno Therapeutics, Inc. involving patent and contract claims relating to our
chimeric antigen receptor (CAR) CTL019 research and development program. Under
the litigation settlement, all of the parties claims are dismissed, and Novartis
is licensed to continue research, development and commercialization of CTL019
and subsequent CART-19 therapy programs that may be within the scope of the
patent that was the subject of the litigation.

Our collaboration with Penn was formed to bring important new therapies to
patients who are in desperate need of new treatment options. We are proud to be
working with Carl June and the renowned researchers from Penn.

The clinical trials to date have indicated that CTL019 has the potential to
treatrelapsed/refractory acute lymphoblastic leukemia and shows potential in
other B-cell malignancies for patients who have exhausted all other treatment
options.

Questions & answers

Q1Why did you settle with Juno?

A1With the litigation behind us, we can focus on bringing this important therapy
to patients. Novartis is licensed to continue research, development and
commercialization of CTL019 and subsequent CART-19 therapy programs that may be
within the scope of the patent that was the subject of the litigation.

Q2 What are the terms of the settlement?

A2Novartis will receive a non-exclusive license from Juno to the licensed
patents. In exchange, Novartis will provide to Juno:

 

•   Initial payment of $12.25 million

 

•   Future milestone payments

 

•   low to mid single digit royalties—dependent upon geography

Q3Does this outcome impact the progress/development of CTL019 or other CAR
research programs conducted by Novartis and Penn?

A3No. Novartis is licensed to continue research, development and
commercialization of CTL019 and subsequent CART-19 therapy programs that may be
within the scope of the patent that was the subject of the litigation.

Q4How is CTL019 different from the Juno therapy?

A4Each CAR therapy is unique and the therapies being developed cannot be broadly
defined as a single “class.” Although there are some similarities, these are
complex programs that use different approaches and are derived from a patient’s
own T cells. [Note, Juno has three “founding partners” (MSKCC, Fred Hutchinson
Cancer Center,and Seattle Children’s Hospital) each of which have different
CART-19 products under development]



--------------------------------------------------------------------------------

EXHIBIT 13.10(b)

JUNO PRESS RELEASE



--------------------------------------------------------------------------------

JUNO THERAPEUTICS ANNOUNCES PATENT LITIGATION SETTLEMENT

SEATTLE (April     , 2015) – Juno Therapeutics, Inc. (NASDAQ: JUNO) today
announced that it entered into a settlement agreement to resolve litigation with
the Trustees of the University of Pennsylvania (“Penn”) and Novartis
Pharmaceuticals Corporation (“Novartis”). Juno became a party to the litigation
after it entered into a December 2013 license agreement with St. Jude Children’s
Research Hospital (“St. Jude”), also a party in the litigation, for patent
rights owned by St. Jude. The litigation itself, which began in July 2012 in
connection with a contract dispute between St. Jude and Penn, was broadened in
March 2013 to include a dispute concerning St. Jude’s U.S. Patent No. 8,399,645,
titled “Chimeric Receptors with 4-1BB Stimulatory Signaling Domain.”

Under the terms of the settlement, Novartis agreed to make payments to Juno
including an initial payment of $12.25 million, future milestone payments, and
mid-single digit royalties from U.S. net sales of product candidates related to
the disputed contract and patent claims, as well as a low double digit
percentage of the royalties Novartis pays to Penn for global net sales for those
product candidates. Payments received by Juno will be shared with St. Jude under
the terms of the license agreement between Juno and St. Jude. The parties also
agreed to dismiss all claims in the relevant legal proceedings.

“We are pleased by this settlement, which benefits patients by allowing each
party to advance its promising cancer immunotherapies and rewards the
investigators on whose insights those developments are based,” said Juno CEO,
Hans Bishop.

About Juno

Juno Therapeutics, Inc. (“Juno”) is building a fully integrated
biopharmaceutical company focused on revolutionizing medicine by re-engaging the
body’s immune system to treat cancer. Founded on the vision that the use of
human cells as therapeutic entities will drive one of the next important phases
in medicine, Juno is developing cell-based cancer immunotherapies based on
chimeric antigen receptor and high-affinity T cell receptor technologies to
genetically engineer T cells to recognize and kill cancer. Juno is developing
multiple cell-based product candidates to treat a variety of B-cell malignancies
as well as solid tumors. Multiple product candidates have shown compelling
evidence of tumor shrinkage in the clinical trials in refractory leukemia and
lymphoma conducted to date. The company’s long-term aim is to improve and
leverage its cell-based platform to develop new product candidates that address
a broader range of cancers and human diseases. Juno brings together innovative
technologies from some of the world’s leading research institutions, including
the Fred Hutchinson Cancer Research Center, Memorial Sloan Kettering Cancer
Center, Seattle Children’s Research Institute, and The National Cancer
Institute.

www.JunoTherapeutics.com



--------------------------------------------------------------------------------

Forward Looking Statements

This press release contains forward-looking statements, including statements
regarding the dismissal of certain litigation, future payments related to the
settlement of that litigation, and the benefits of that settlement.
Forward-looking statements are subject to risks and uncertainties that could
cause actual results to differ materially and reported results should not be
considered as an indication of future performance. These risks and uncertainties
include, but are not limited to, risks associated with: payments related to the
settlement, the success, cost and timing of product development activities and
clinical trials; the ability to obtain regulatory approval for and to
commercialize product candidates; and regulatory requirements and regulatory
developments; and Juno’s ability to obtain, maintain, or protect intellectual
property rights related to its product candidates; amongst others. For a further
description of the risks and uncertainties that could cause actual results to
differ from those expressed in these forward-looking statements, as well as
risks relating to Juno’s business in general, see Juno’s Annual Report on Form
10-K filed with the Securities and Exchange Commission on March 19, 2015. These
forward-looking statements speak only as of the date hereof, and Juno disclaims
any obligation to update these forward-looking statements.

Investor Relations Contact:

David Walsey, W2O Group

dwalsey@w2ogroup.com, 858-617-0772

Media Contact:

Andreas Marathovouniotis, W2O Group

amarathis@w2ogroup.com, 212-301-7174

# # #